 CL ARKI, I FTOF A YI.AN IA. IN(Clarklift of Atlanta, Inc. and General Teanmster s JLocalUnion No. 528. Cases 10 CA 12569 and 10) CA12 707August 14, 1978D[E('ISION AND ORD[)tRB'3 tXl.I BRS .ltKI\S N11 RPTII \VI ) TRi lsI)\1 IOn IMay 8. 1978. Administratxe [,a\c a Judge NancxM. Sherman issued tile attached Decision ill this pro-ceeding. Thereafter. Respondent filed exceptions ianda supporting brief.Pursuant to the provisions of Section 3(h) of tileNational Labor Relations Act. as amended, the Nia-tional l abor Relations Board has delegated its au-thority in this proceeding to it three-melmber panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings. findings.' andconclusions of the Administrati, c I a\x JuLidge and 1tadopt her recommended Order.ORD)ERPursuant to Section 10(c) of the National I.aborRelations Act. as amended, the National labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative l.aw Ju.cdg as miodifiedbelow and herehby orders that the Respondent. ('laik-lift of Atlanta. Inc.. Atlanta. Georgia. its officers.agents. successors. and assigns. shall take the actionset forth in the said recommended Order as so nmodi-fied.Substitute the following for paragraph 2(a):"(a) Offer reinstatement to Dennis I)avis. CharlesBrown. Eugene Davis. and Clinton Whitmire. Jr., totheir former jobs or. if such positions no longer exist.to substantially equivalent positions. without preju-dice to their seniority or other rights and privileges.and make them and Jessie I.ee Law son xhole for anlloss of pay they may have suffered b, reason of thediscrimination against them, in the manner set forthin that part of this Decision entitled 'Tlhe Remed,,.' "I Respondent has exceprced l certarin;l credli findings mide1 1md lhc,Administratise law Judge It is (he Board' es,,ahhhcd polics not 1, oer-rule .in Administratlle .liw Judge', resoilutolrl ih respct to irelihi \ll\unless Ihe clear prepornderance of all of the relelianll cidlencc cin·i,ll- ic ,that the resolutions are niinrrec I S.ll /. d i.i ' It/ ,- ,, /,, I 91Nl.RB q44 (1950). enfd 188 2d 3162 ' A I ':Il XI k he .Il iie 1,'efiullexamined the record :.ild find nd hI;T u for recrimn i hier finduilD[ECISIONSi \ 11I I I of it iC' \sN '\,. \1 Smi R, v, Administrati ve law Judge: Thiscase ssas heatrd at Atlanta. Georgia. ton IMa\ 23 through 26.1977. purs uant to a charge filed on F ehruar\ 3. 1977, inC( se tI 1 '' \ 1t209, niaming as the respondent "'(lark ofA\tlannla": atn original complaint issued on March 3, 1977.in C(ase 10 CA 12569. naming as the respondent Clark ofAtlan.in: ari anended complaint issued on March 15. 1977.in Case 10 CA 12569. naming as the respondent Clarkliftof Atlaina. Inc: a I charge filed on March 31. 1977. and anamended chall ge filed on April 13. 1977. in Case 10 CA127117. naming its the respondent Clarklift of Atlanta. Inc.:iand a conlmplinlt and order consolidating Cases 10 CA12'09 and It) '\ 127 07. naming as the respondent Clark-lift of Atlanta. Inc. I he issues presented are w hether Re-spondent ('larklift of A tlanta. Inc., violated Section 8(a)(1)of th e Na tional L.;abor Relations Act. as amended, hv inter-rogating ermptolecs abhout actiari, on behalf of C GeneralI cairnsot r I.oc.il ion No. 528 and giving the impressionof suur.cillalncC oxer its elnplotees' union a ctivities; andviolated .Section 8(a)(3) and (1 ) of the Act by dischargingemplo!ce )cennis Davxis and la!ing off employees CharlesBroen. E ugene Da is, Jessie Lee Lawson .and ClintonVhit niire. Jr., hecause of their union a ctivitv.ULpon the entire record. including m, observation of the\witnesses. and after due consideration of the briefs filed bhRespondent and hx counsel for the General Counsel. Imaske the follo, 'ing:ll 'I .ii:',e 1c ithe mIgi c .1ul complain I .I( Ie Io 'A\ 1256h9 .tihoughtaipoIn', Ii ke tI C, Ilp/Iii ll ( 'l ark t f AI. Ianl. a i filed on beha I(l f .('I rkI1ll it -\l iari L I lt ..llt d ii 1 elfe. l n lll'ItI thai ('I larklll ,,f Allallt;l .In cicclitcd lth c. harc cll ( ' 'Ac lli cA 125( 'n I9 ie rea lrn re.eipt for the charge,lii (' I/rark \ l \ l1a i lir i l ( a te Il .('. 125c 9 I, sig ned (.larkie fi i f I luian1a i ., R I ()i hmkl Ii hI aI ppeaC s to. h th e amnc e ha.nd,.rrlign as likel sluires on receipt for l ts l letners sent ih certified nimall to ('lrkhlift ofAllaniii. hIc. ITi maniArs anid FIebruairs 1977 Ralph Oshniski was generaliairIiager fi ( rk ml ItUipmeni ( Oripan)n's Atlanta area operalrion before theihoI s s acqu.ri.d fiio (' i.l k I quiprm enl t h x (' Lrklift of All. anta, Inc: isith e icc prcseiden of ( ilarkh ift of Atl iant a. Inc ,utid testified on its bhehalf alIIe he lurin I tie rell ti le.eipt for the orig inal complaint in ( ase 1 0 ('A12'S) 'h..iih narmes ('I lark of Atllnia. and was mailed to 010 NorthsideDrluc X\lilia. ,Georgia 3i318.S hears a signat.ure iButch Pierce) srikingIsMila(]i It) tile i.artin1 Pict.ice 'igili.u re iin the return receipt for Ihe amendedClllplattli Ill (:i.c. i (' \ 12569. mid Io the Butch Pierce signature in therelurnll cCeipl for lihe toilrllailt i .Ind iorder consoltidaline (Cases I10 ('4I12%i'i anlli It) ( \ 127107 hboth Of which dlcumenls were aio mailed to hi10Norlihidc I)Iie. \lanila. \ , .111 al charges and comlllpl.lnts excepl ihe ( aitI ( \ 1I 2'O9 chaiuet. Ihc re.ord cl.iriars return re.eipli esecuted on beha.lfIf It.Ie ;itxl [m Of .I.itnic P svTmnl. Jr.. who signed aill three of thie .liswershicrtii \11 ll ilteged unf.llr lhabor prachices herein occurred les, Ihain hmonth,s before tilhe hea;ring S.;ann appea:red at Ihe hearing ,)I hehallf iof('larklift of Ailanla. Inc n m.ke no objection 1(m the recelip Intoil exldentcmof the formal dociumnent namling (lark of Atl;lnti: .Idiniltted rcciloslg lie1256h9 charge which alleges the unlawful di.cha;rge of i)ennls i).ls .I andaidnimted thai Clarklift of Alltnia. Inc .had in fact emplosec d d;l] ds.chrgedDennis I)av.ls When asked what. If ans. prejudice ciounseil claimed hb sxrtueof the ('Ilark f Atlantal msnomer. Swann repihed that tile ll plreludice hlieclaimed a i that "thes miughl ii lme the cgh thrrecl prr srt, the c.Ce " I l.niiciulcIh;at the misnomer has not affected the rights iif Ihe parites herein237 NLRB No. 74461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FA( II JURISI)I( I IONRespondent is a Georgia corporation with an office andplace of business located at Atlanta. Georgia, where it isengaged in the sale, service, and maintenance of forklifts.During the calendar year preceding the issuance of each ofthe complaints, all representative periods. Respondent pur-chased and received finished products valued in excess of$50,000 directly from suppliers located outside Georgia. Ifind that, as Respondent concedes, Respondent is engagedin commerce within the meaning of the Act, and that asser-tion of jurisdiction over its operations will effectuate thepolicies of the Act.General Teamsters Local Union No. 528 is a labor orga-nization within the meaning of the Act.II IHi, AIti(;Ii) I:NFAIR I 8R ABOR PRA( IISA. Background: Alleged Interference, Restraint. andCoercionDuring a period prior to January 25. 1977. but whosedate is not otherwise shown by the record, a number ofRespondent's employees were discontented because the)felt that Respondent's 6-month wage review was beingpostponed to the last possible minute and that they had norepresentation and no way of expressing their feelings. Sev-eral employees came to employee Dennis Davis and askedwhat he thought they should do. He said that the employ-ees should contact the Union.Employee Clinton Whitmire, Jr., testified that during aconversation with Company President Howard E. (;leiterin mid-January 1977, Whitmire "stressed" that he wouldlike to be part of the sales force because he believed hecould handle it. Still according to Whitmire, Gleiter re-plied, "Junior, I don't believe that you would have thetime, since you will be the union's chief negotiator," andWhitmire replied, "Mr. Gleiter, I'm not a specialist." Re-spondent's brief states that it is "unlikely that such a con-versation would have occurred at the alleged time sincethere was no Union activity at the Respondent's place ofbusiness at this point, since the alleged comment was alleg-edly made at a time when there was no Union activity onbehalf of Teamsters Local No. 528." Respondent's briefalso points to Whitmire's testimony that prior to this al-leged conversation he had never attended any Local 528meetings, that he did not start to engage in any Local 528activities until about January 27, that he never told Gleiterthat Whitmire was active on Local 528's behalf, that henever "directly" told Gleiter he was trying to organize aunion in Respondent's shop, that the Union never appoint-ed Whitmire as its chief negotiator.2that there was neverany discussion to that effect at any union meeting, and thathe never told Gleiter or anyone else that Whitmire wasgoing to be the Union's chief negotiator. However. Gleiter.' Whilmire ,as laid off on March 2X. 1977. 3 a.s aflter the I n..iin',,election victlry. At the time of the hearing, I. late iMa 19'77. he ilid notbeen recalled.who testified on Respondent's behalf, did not deny makingthis remark. Moreover, Whitmire testified that he had been"union orientated" for 16 years. that he had been "pushingunions from the day [he] started" working in Respondent'sshop in late September 1976, and that he "discussed unionin general all the time." I credit Whitmire's undenied testi-mony about his conversation with Gleiter.B. 71 ie l41Alegedlic Di. rimninator L)ischarge of Dennis C.Dati.s1. BackgroundDuring the first half of 1967. when Dennis Davis wasabout 18 years old, he started to work for Mark C. PopeAssociates. In November 1970, Pope fired him for a "per-sonalitv difference." After that. he went to work as a bat-terv repairman for Industrial Battery Service, from whichhe resigned in May 1971. to work for Clark EquipmentCompany, a concern which is unrelated to Respondent andwhich at that time was operating the shop now being oper-ated b' Respondent. lie continued working for ClarkIEquipment until late November 1971, during which 7-month period his hourly rate was increased from $4.30 to$4.70. and then separated from its employ by mutual con-sent.' Davis then went to work for Ogden Equipment Com-pany as a road mechanic on electric trucks. About mid-1972' he again went to work for Pope, from which he re-signed in October 1974 because he thought the work wasboring and he was able to obtain what he thought was amore interesting job with Clark Equipment.When Davis again started working for Clark Equipmenton October 28. 1974. his foreman was William Spann, whotold l)avis that so long as Davis turned out his work, hecould quit for the day when he finished a particular job afew minutes before the regular quitting time. Thereafter.Davis. who was paid on an hourly basis, frequently clockedout earl\.In I:ebruary 1976. while the shop was still being operat-ed by Clark Equipment, Spann quit and J. C. Burt becameshop foreman. Burt believed that the employees shouldwork "right to the buzzer."In earl) April 1976. Gleiter. who is Respondent's presi-dent. took over as manager of the business in preparationfor Respondent's forthcoming purchase of the business, tobe effective JulN 15. 1976. Thereafter. Burt complained toGleiter that Burt was not receiving cooperation from Den-nis Davis. and that Davis was clocking out early. On June15. Gleiter relayed to Dennis Davis these complaints byBurt. Gleiter asked wh, Davis had been consistently clock-1ie te iftCdid. Ih l foullo ti ai dii puitc tih his h p rsperlsr. Art iltorr.r.ait...lt [ }irdl's ImpositMin on Al [le;, safety rule. Itorrar uold [)ata s that hekilte, tlicle the back dooq i ,t .alid -a e'. minutes later. he told itorrar tomllake I),is' next pait heck fti.al ( lark tquipilcnrit' personnel tile containsI. dOicnluent puTpi Otltd ,IeTeid h. tioriar. and Ihe notation. apparentls inthe allle h.landrir ll. tliat Da) is ,i ar "released due to puor attitude itoivard, lk itand li tiHas hbeen c uci.ucle d siecral tillies regardilng this and doesrn'dieclc t ' ihanric.' Asi. "No" :. indi(ated iafter "W ould ,,iu rehire''" A,, tti r atureo thus J,' do cn il A "R. I .()Rhinlsk. inferentills the tame indi-xdiul i., Ral.ph (),Itikl, Rcpontident's iie president (,ee u/ra, I[n I .I her C i. I i/ / Cs l e \ t tiCetlC A1I t1 tilh Ctir Li. nltJ inlc' of -[) , 1. ' November 1971,,plallotl l frolm ( lark I I Huqlii CIlt462 CILARKI IFTIOF AINAM A. INC 4ing out early. Davis said that he had personal reasons.about whose nature he was evasive to Gleiter: that he hada lot of things to do; and that he felt that if he was as faralong as he could be he should be able to decide to leavebecause he was not being paid for the time anywa\. G(leitersaid that this was not company polic). and that D)aviswould have to have permission to leave earl', which per-mission would be granted for good. valid personal reasons.Davis said that he would try to be cooperative with Burt.would try to do the job assigned to him, and would stav inthe shop until quitting time. Davis further said that hethought he should have been considered for the shopforeman's job. and that he wanted to take steps towardmanagement. Gleiter said that Davis 'could be a futureconsideration for management or supervs ision" if he ex-panded his technical skills besond those of an electrictruck mechanic and learned how to get along with otherpeople, including his immediate superior. Gleiter had Burtcome in with Dennis Davis in Gleiter's presence and workout their problems. Gleiter testified that "at that point Itseemed very amicable." Thereafter. and until Burt was re-placed as shop foreman on September I. 1976. Davis regu-larly clocked out at the shop quitting hour of 3:30 p.m.While Clark Equipment was operating the shop. it had apolicy of giving wage reviews every 6 months. Dennis Da-vis received a wage increase at each of these reviews, in-cluding a 13-cent increase following a review in earls Juls.more than 2 months after Gleiter had become manager.Spann again became shop foreman on September 1.1976. about 6 weeks after Respondent had taken over thebusiness. He told Davis that if he had completed all hiswork, he could clock out early "within reason" withoutchecking with Spann. but if Davis had to leave ans earlierto see Spann first. While Spann was foreman, a job whichhe left on January 7, 1977. if Davis wanted to leave work10 or 15 minutes early, he clocked out without talking toSpann. On some occasions while Spann was shop foreman,Davis asked permission to leave quite earl', and he alwassreceived permission. Dennis Davis worked about 86 da)sduring Spann's last tour of duty as foreman. which tour ofduty ended on January 7. 1977. During this period, Davisclocked out less than 15 minutes earls on about 31 occa-sions, and more than 15 minutes earl on about II occa-sions.4During this same period, he worked overtime onabout eight occasions.Late in September 1976. Spann told D)ennis Davis thathe would become lead mechanic for the electric section,without any increase in pa'. As lead mechanic. Das is wasresponsible for his crew and their work. tHis entire crewwere apprentices. When one of them had a problem withhis work, he was to check with Davis or. in l)avis' absence.with the shop foreman. Davis' duties as a lead mechanicincluded responsibility for estimating the cost and time forrepairing a particular item. assigning the workload to thetwo to four mechanics in the area, assigning priorities tothe jobs, and seeing that what came in went out.'4On I of these I I1 a.qaons. he Ji-kecd uit .lllli-ll t3ho fr, .aris and ,t.oult sick the folih , ing da.l'5 ,lnitnlloe n it made tha.t [)crlni 1).1±slt u. ' e ,re i tlett ll AIhIlthe nmc.ninz of Sc 2( I I iof the \ctOn November 11. 1976. the Keehler Cookie Companybrought in for repair a truck which was probably about 8sears old. Foreman Spann told Dennis Davis that Spanndid not realls expect to repair the truck, and that what here.lls wanted was a quote that would be high enough tojustif' the customer's buying a new truck so Respondent'ssales force would have some leverage in trying to sell thecustomer a new truck. After the truck had been partl' dis-assembled, Dennis Davis prepared, in as short a time as hecould, a quotation which he thought was high enough tojustif' hubuing a new truck. At this point, the matter washanded to the sales department. Davis was not supposed todo anything more about the Keebler truck without instruc-tions from management. After Davis prepared his repairestimate. the truck sit at ilrund for over a month withoutan' thing being done and without any instructions frommanagement that an thing should be done. The next Davisheard about the job was when Leon Perkins, who had be-come service manager on October 18, 1976, came back andasked him how it was progressing. D)avis replied that it wasnot progressing at all, that it was just sitting there, thatDasis' quote had not been based on a thorough examina-tion, and that I)avis did not see how Respondent couldrepair that truck and make mone,. Thereafter, the repairjob was begun.Spann left the shop foreman's job on January 7. 1977.I'he emplosees were not sure who the new "boss" was untilseseral da'ss later, when Respondent posted on the bulletinboairl a letter stating that William (Ted) G(unter was theacting shop foreman effective Mondav. January 10. Davisclocked out earls every day during the week beginningJanuary 10. for periods ranging from 3 to 13 minutes. Healso clocked out 12 minutes early on Thursdav, January 20,and 10 minutes earlN: on Frida!. January 21. Davis crediblytestified without contradiction that on a "couple" of occa-sions after learning that Gunter was the acting shop fore-man, Davis told Gunter that he was leaving earls. andGunter raised no objections.Inmlediatel's after Spann's Januar's 7 departure. Perkinsand G(unter took an insentor\ of evers open work order inthe building. some of which dated back to September 1976.On Januar's 18. Perkins and Gunter discussed with DennisDavis all of the seven or eight open work orders in his areaand the priorits which should he given to each. Davis wastold that the Keehler job had "number one proritor." [tiesaid that this job could be completed by January 21 if hehad all the necessars parts, and that all the parts hethought he would need were in stock or on order. Respon-dent induced a customer to deliver to Davis on January 19all the parts which were on order for the Keebler truck." Ofthe remaining St\ or seven open work orders in the area,four or fise were also given priorit, with approval for an)overtime to get them out before the January 22 close of themonthl, billing period. Among these "priority" jobs was ajob which had been brought in bh O. J. Strobel and Corn-pan) on Dedcember 19. 1976 (see infrra). Perkins told Davisoi ,n [.i. sltl, extentit tehe Iceed d prt eFrc n ine i 1ock bt.uteI)!''', ih d hrdclc.'d Ilc tItlle t:lhtle h.ltrlcesNi\ rlindin}s 11 the [,t-t till, i.Clltelnl .anld In the prc.cdlllg -moonote .lieh-tkcd ~,1 ' c*"[/I"''"' ol krt'llhlt t ilkl). *lf -).tlD', ,lnd PerkiHI. le5ll lltlnsi463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Strobel had called in several times about its repair job.and that Davis should get it out. Perkins further said thatRespondent was "consistently overrunning the quotations"and was going to lose money on the Keebler job. Perkinssaid nothing about Davis' clocking out early.8Davis worked on the Keebler job on January 18 and 19,on each day clocking out at the regular quitting time of3:30 p.m. Employee Tommy Reid worked on this job for 8hours on January 20, for 8 hours on January 21, and for atotal of 13-1/2 hours on January 25 and 26, on each occa-sion clocking out about 3:30. Additional parts for the jobwere requested on January 21 and 26. The last work on theKeebler job was performed on January 26., and it wasdelivered that same day. Dennis Davis performed no workon that job after January 19.As previously noted, Davis clocked out 12 minutes earlyon January 20, and 10 minutes early on Friday, January21. On Monday. January 24, he clocked in 18 minutes ear-ly, but was told to leave early because an ice storm hadcaused Respondent to shut down the shop for the day.'°When he returned home, he learned that during his ab-sence, his wife had hurt her foot in a fall. He took her tothe hospital emergency clinic that day for treatment. Onthe following day, January 25, he told Acting Shop Fore-man Gunter that Mrs. Davis had sprained her foot, andthat Davis wanted to clock out one-half hour early eachday for the rest of the week in order to drive her to school.Gunter acquiesced." Davis clocked out 39 minutes earlyon January 25, and 33 minutes on January 26.Between about 11:30 a.m. and 12:45 p.m. on January27, Perkins conducted a shop meeting attended by a num-ber of service employees, including Davis. A few minuteslater that day (see infra. Sec. II,E,l,a), Dennis Davis hadhis semiannual wage review with Service Manager Perkins.During this interview, Perkins pointed out that the esti-mate which Respondent had submitted to Keebler, whichestimate was based on Davis' recommendation, had been$2,064.38; that Keebler had actually paid $2,556.96:'2 andThis finding is based on Das is' testimony. For demeanolr reasons. I donot credit Perkins' testimony that he told [)avis not to clock out willhoutGunter's permission., and that Dasis admitted that ihe had had permiisson toleave early on only one occasion. January 14. Also for demneanor relsons.and because Perkins did not become sers ice manager until Octobeh 18. I donot credit (;leiter's uncorroborated testimony that In approxiinaitels Sep-tember, Service Manager Perkins reported that he had "counseled" D)aissabout, inter ali, clocking out early and credit Dawis' deniam lioweyer, miyultimate findings herein would be the same if I accepted TlIan.mgcllmenllstestimony in these respects.IThis finding is based on Respondent's records I do tlt accept D),iis'testimony that the job was completed b, January 21.' He clocked out at 8:30 a.m. that dayI This finding is based on Davis' testimony Although Respoindenlti briefquestions Davis' veracity in this respect, such testimiony is uncontraldicledIn any event. Gleiter's version of Davlis' January 31 termination interviewtacitly concedes that Gleiter accepted D)avis' representations that he hadreceived permission fromn Gunter to clock out early in connection with MirsDavis' Monday, January 24, injury. Accordingly I dio not a.ccept (;leiter'uncorroborated testimony that about January 26, Guniter told hinl that Da-vis did not have permission to) clock out earls on Jlnuari 25.12 The estimate submitted to Keebler stated. "Prices estinimled here arebased on the inspection prior to tealrdown and do not ccoserl itemli besoldrepair unless replaced in prices stated. the total price for this iwork covseredby this estimate may vary by ten percent." A price 1(1 percent more thanDavis' estimate would have been about $2,270that the sum actually paid by Keebler included a laborcharge which was $500 less than the "customer rate" forthat many hours' labor. 3Davis said that pursuant to ShopForeman Spann's instructions, he had prepared a quickestimate, without completely disassembling the truck, in anamount calculated to help the sales department sell a newtruck. Perkins reproached Davis for the length of time theKeebler truck had been in the shop. Further, Perkins re-proached Davis for underestimating the Strobel job. Davis'estimates on this job had been $250 for parts and $700 forlabor, a total of $950. When Perkins submitted an estimateto Strobel., to be on the safe side he estimated $275 forparts and $750 for labor, a total of $1,025. After directingRespondent to proceed on the basis of this $1,025 estimate,Strobel was billed for and paid $1,110.49, about $85 morethan the estimate submitted to it.14 This bill included $737in labor costs--$13 less than in the estimate submitted toStrobel, $300 less than Respondent would have receivedfor labor if Respondent had charged its "customer rate,"and about $47 less than Respondent's internal billing rate(see supra, fn. 13).Davis said that most of his cost overruns, including theStrobel overrun, were due to his crew's inexperience.' Per-kins said that the Keebler job and others indicated Davis'lack of performance as an acting leadman in schedulingwork, getting required parts, quoting jobs within accept-able limits of parts and labor, and holding the job to thatestimate. Perkins said that Davis' "performance as a lead-man in terms of productivity and his leadership abilitywere extremely lacking," that Perkins had received reportsin the past about Davis' lack of cooperation with supervi-sion, and that at this time Perkins was not recommending awage increase for Davis. Davis said that if he was not goingto receive an immediate increase, he no longer wanted tobe an acting leadman. Perkins tried to talk Davis out ofthis decision because this was the only way for Davis toachieve his goal of going forward with more responsibilityin management, but "finally agreed" that Davis could goback to being a mechanic. Perkins further said that Daviswould be reevaluated in 3 months (see infra, fn. 31).16 Also,Perkins remarked that he had heard that Davis was clock-ing out early. Davis said that his wife had sprained her foot(an injury incurred 3 days earlier, on January 24), and thathe had received permission from Acting Foreman GunterRespoidern's "customner rate" was $20 an hour, but its effective billingrate v as solietimes .Lbolut $15, which was its internal billing rate. Keebler'sactu.l p.l y rerll for lab,r r a s about $72 less than Respondent's internalhilihnii rateStylbel hbud been advised that the price might vary "slightls" over whathad been quoted.As prelmuslV noted, after Davis' January 19 performance of his last,uork on the Kecbler job. that job had been worked on by Tommy Reid. anapprentice electric truck mechanic who). as of March 1977. was being paid$5 und hour At the time of Davis' January 1977 discharge. he was beingpaid $6h46 ind hour D)avis credibly testified that the mechanics broke thetruck d)anll "ill stages.'" that as the truck wras disassembled they kept onfindhing idditional teems that had to be repaired. and that additional partsvere irde-ed as they aere found toi he necessary When asked why he didLot stai anid help complete the Keebler job rather than leaving early. Davistestified thliat11 n hal ljob, the mechanics were waiting on parts most of theime. I he record fails otherwvise to show whether the job would have beencompleted before ils ictual January 26 completion if Davis had worked onIt after Januars 19, either In addildOn to or instead of Reid.'' Ihe quotied words ;re from Perkins' testimony464 CLARK III OF AII.AN IA. IN(to leave earl) in order to drive her to school. Davis furthersaid that he would nonetheless wait until the regular 3:30quitting time if this was a "serious problem hetwueen us."Perkins said. "Oka,y let's not let it happen again."This conversation took about 2 hours. ImmLdiatel, aIftetrit ended. Davis clocked out at 3:28 p.n.. 2 minuites beforequitting time. See infra. section lI.E.l.a.As described in detail intrla on the follow0in dladS Dlaiissolicited signatures on union authorization cards and on aprounion letter in locations where his activitvy N as readil',visible to Gunter and Perkins. His Januar, 28 timecardcontains a timeclocked quitting-time entry of 2:45 p.m.. 45minutes earlyv.7In the evening of January 28, Gleiter. Oshinski, and Per-kins conferred about the wage reviews. Gleiter testified.without corroboration from Oshinski or Perkins. that after5 p.m. on Friday, January 28. Perkins recommended thatDavis be discharged for continuing to clock out early\ afterbeing warned, during his wage review, about this practice.Still according to Gleiter's uncorroborated testimoon\. hechecked into Davis' timeclock records preceding and fol-lowing the wage review, and then told Perkins that (;leiterwanted to see Davis the first thing Monday morning for aidiscussion following which Davis would probabhl be termi-nated.2. Dennis Davis' union activityAs previously noted. Respondent's predecessor had fol-lowed the practice of giving wage reviews ever' 6 months.The last such wage reviews occurred in earls Jul', 1976.after Gleiter had assumed management of the shop butbefore Respondent acquired it. In late December 1976 orearly January 1977. during a service personnel meetingcalled by Service Manager Perkins. Dennis Davis askedwhen the wage reviews would be held. Perkins looked atDavis very pointedly, frowned, and said that thes would beheld toward the end of January.'8As previouslv noted. a1 There is no evidence that Respo.ndent ecr hid aInx rea,.ll ti I. i,por.cthai this entrs was inaccurate. AccordingIN. ils accuriacs I' illtierlll,, sIr nothe credibility of Davis, who testified that on Januars 28 he wv.rkcd Unltl the1Cbuzzer sounded and clocked out at 3:30 p.m. F.mploiee ( h;arle's Brov ncredibls testified that on occasion. the buzzer did n.t ,und .on tilme. hit imostly described occasions when the buzzer did nol ,ound i il I lrou.ichout January and until the afternoon ,.I Januars 28. the tintle .ck s,,ed h\Dennis Davis and others was registering December ralher tha.ni J.iinua.rsBrown and Perkins testified that throughiut this period. the inlcr. ardshowed the right hour. and Perkins lestilied thlt the Ilmchrick vwa atilltltedon January 28. Dennis Davis' timecard for Jainualrs 28 clockedl hli I., h.i,ing left at 2:45 p.m. on December 28: Rosenherg's imneclard for J.anrilr *8clocked him as having left at 4:12 p.m. on Jinulars 28: anid Reld', aninPrather Stocks' January 28 timecards bear a hand ritien quiiilng ilme of3:30 p m Resp. EIhs. 25d and 25se when cornsidecrd in hghlt if Resp I h24f and the fact that January 8 was a Satiurdax. Iidialtc thiat .ihout I bruarv 7 or 8 the timeclock was again registering the wro.ng molnth Browncredibly testified that the timeclock was again sel- iced in ea;rls I chruar,Dennis Davis' testimons aside, there is no eidenc th the ht Ite hlCer .ilearly on the specific date of Januars 28 I conclude tlhia the record fall, I.show that as of 3:30 p m. on Januars 28 the buzzer or the hour recorder 0nnDavis' timeclock was working improperl. and I do, not accept )ennis D).ivis' testimony that on January 28 he worked until the huzzer soundedIS My findings as to the date iof this meeting are balsed ,on (ilcitelC Ic-tlmony. Mv findings as to its cn tent are based oen D)i ii' Ilundenll ic iill/onthat such an exchange occurred at a ser ice pers.il.ricl Ilieeniclnumber of the emploees were discontented at what theyregarded as all undull late date for the wage reviews. andasked [)enliis [1):iX is .lhzat the! should do. He said that theyslitll.ld C ltl.ct the tillion.The fi st wage reviews were held oin TIuesda's January25. T1hat da,. Dennis D)a is telephoned iUnion Representa-tlve Bibb Palrham audi asked him what would be needed toorganize the l tmi n I Respondent's shop. Parham repliedthat the Ullion would ha'e to haze 75-percent representa-tion. [).i' s took a "straw poll" bh, orally asking employeeshosk thes felt abhout the Uinion. After getting the neededsupport. he telephoned Parham in the afternoon of thatsame dal, and set up a meeting at the union hall for thee'ening of l'hursda\, Janilar's 27. On Januar, 26 and themorninlg of Jlanuar' 27. I)ennis Davis went around to theemployees in the shop encouraging them to attend the Jlan-uary 27 meeting. He told them that "the more support wehad then, the stronger our hand would be and the betterposition ,we'd be m."About 12 emrploeces (including Dennis Davis) attendedthe Januars 27 meeting, signed union cards, and signed aletter., under the mnion's letterhead and addressed to Gleit-er. \which conta~ined a typewritten statement that they had"of their ow in free swill and choice volunteered to help andsupport andi actively assist [the U nion] in the organizationof sour ('ompan ;I and in general to exercise all their legalrights guai;liteed them under Section 7" of the Act. On thefollow ing da!. [)etnis D)as is took back to the shop a letterwhose t'pewritten contents were identical to the tispewrit-ten material in the letter signed at the January 27 meeting.lie encauraged employees to sign the letter and union au-thorizatiotn cards which he had brought to the shop. 'hir-teen employees (including Tlruckdriver Percy Stephens andat least nine inside mechanics) signed this letter at Davis'behest. lavis distributed 12 or 14 cards to employees whoexpressed an interest in joining the Union. Some employ-ees returned their signed cards to Davis later that dav, andothers mailed theirs in. Respondent's approximately 15 in-side mecehanics work in an open shop without dividingwalls. The shop foreman walks around the shop, and hisdesk is at the front of the shop without any dividing walls.Service Mlanager Perkins sits in an office with a windowfronting onto the shop.The first employee to sign the letter was Wendell Moore.who worked in the rental department. Moore also signedan authorization card. Emnployee J. C. Fowler, who alsoworked in the rental department, told Davis that Fowlerwould come hback by and pick up a card during his freetime and sign it. I ater that day, Rental Manager BobSmucker called Moore and Fowler into his office. Whenthese two employeees came out of the office, they came toDennis Davis. Fowler said that he "couldn't sign" a card,and Moore said that he was in danger of losing his vaca-tion because of signing the card)9 Davis returned Moore'scard and scratched his name off the list. Company Presi-dent Gleiter testified that the "rental service dispatcher andsupervisor." David obin, "reports through the rentalmanager to Mr. Perkins .Perkins' supervisory status is es-'s \1 Illdlilc' iUl It'I sc'iieiU c arc bahed on [)en1Dnis [1.1ii' ieiitllnonsii1,1 1,i iA, not rtCl rd to shos. 1h1i in l[.act haIppened in the ioffice465 DECISIONS OF NATIONAL LABOR RELA IONS BOARDtablished by the pleadings. I conclude that the rental man-ager Smucker was also a supervisor within the meaning ofthe Act.That same day, Janaury 28, Dennis Davis gave the letterand the signed cards to employee Ted Couch. who hadattended the first meeting and lived near the union hall.The January 27 letter, which was signed by all five of theemployees named in the consolidated complaint as well asseven others, was mailed to Gleiter on January 27 and re-ceived by Respondent on February I. the day after DennisDavis' discharge. The January 28 letter on which DennisDavis had procured other emplovees' signatures was re-ceived by Respondent on February 8.3. Dennis Davis' dischargeOn Monday, January 31, the roads into Atlanta, whereRespondent's shop is located, were closed by an ice storm.Acting Foreman Gunter and Service Manager Perkins tele-phoned Dennis Davis that work was optional that day, thathe could show up if he wanted to, but that if he thought itwas too dangerous he could stay home. Davis tried to getto the shop at the usual 7 a.m. starting hour, but had to gohome. Later, he again tried to reach the shop. where hearrived at 8:22 a.m. Less than half the work force wasthere.20Davis went to Perkins, asked him whether he hadanything specific for Davis to do, and said that if not, hewould return to the job he had been doing the previousFriday. Perkins said that he did not have anything special,and told him to return to the job he had been doing onFriday. Davis did so.About 30 minutes later. Davis was called to the office.Gleiter and Perkins were present. During the ensuing inter-view, Gleiter discharged Davis. What was said during thedischarge interview is discussed infra. section lI.E.l.a.C. 7ihe Representation ProcieedingThe Union filed a representation petition, seeking a unitof "All mechanics, garage service, warehouse and partsand truck drivers." on February 1. 1977. Thereafter. Re-spondent and the Union entered into a stipulation for cer-tification upon consent election. Respondent's counselstated on the record that Respondent opposed the Union.In March 16 and 23 letters to the employees urging them tovote against the Union. Company President Gleiter re-ferred to the possibility of poststrike layoffs due to a strike,stated that a "no" vote constituted a vote for. inter alia,"security on your job," and further stated, "We are gladthat by forming this Company we were able to save thejobs of all the people who might otherwise have been ter-minated ...we have made good progress in the wages,fringe benefits and job security which we have been able toprovide." At the Friday., March 25 election, which con-cluded about 10 a.m., the Union prevailed by a vote of 21to 14, with one challenged ballot. The Union was certifiedon April 4, 1977. So far as the record shows, as of the lateN" Respondent introduced infoi e.ideinc the tillm .ards oif hice 11nelchal.iciin addition to D)ennis I)avis. Of these three onls one. Prather Stocks.. caileto work on January 31. Stocks clocked in II mninutes after [)eirsiMay 1977 hearing, the parties had not concluded a collec-tive-bargaining agreement.D. I7hc Alle~gedll Ul nlavul Layoft.On March 28. the Monday following the Union's Fridayelection victors. Respondent laid off eight employees, ofwhom four are named in the complaint (Charles "Larry"Brown. Eugene Davis,2' Jessie Lee Lawson, and ClintonWhitmire, Jr.) and four are not (Yong Kim, Tom Couch.('arl Dressler. and an employee whose identity is notshown bh the record). All of those identified in the recordhad signed one of the prounion letters sent to Gleiter inearly February.22Also. Whitmire had acted as the Union'sobserver during the March 25 election; and in mid-Febru-ary Brown had told Shop Foreman Jim Frcek, who saidthat he felt the Union was not needed and the employeescould come to him with their problems, that Brown hadattended the first union meeting because he felt the Unionwas going to play a role in his job and he wanted to get allsides of the story.On March 28, Perkins told employees Whitmire and Eu-gene Davis. in separate interviews, that each was being laidoff for lack of work. Perkins told Davis that if businesspicked up he would be recalled. and gave him a letter stat-ing. "VWe regret that due to a lack of business it is necessarythat we let sou go at this time. If our business should pickup in the foreseeable future so that we can again use yourservices. we will be glad to notify you and reinstate you."Also on March 28. Perkins told employee Brown that he nolonger had a job with Respondent, that the business hadfallen sharply. that Perkins was letting other people go, andthat he was terminating Brown's job. That same day, Per-kins told employee Lawson that he was terminated for lackof work. Lawson asked whether this meant he was fired.Perkins said yes, that Lawson had been fired and wouldnot be called back. Later. Brown and Lawson both re-ceived letters substantially similar to the March 28 letterwhich Perkins gave to Eugene Davis. On March 29, Gleitermet with the outside and remaining inside mechanics. Hetold them that he did not want them "to misunderstand[the layoffs] as a misunderstanding relative to the unionelection." said that the reason for the layoffs was totallyeconomic in relation to the number of work hours avail-able for the shop. and asked them to help stimulate morebusiness so that Respondent could recall the laid-off em-ployees as soon as possible and to reduce the likelihood ofany further layoffs.Before the March 28 layoffs, the truckdriving had beenperformed bv Eugene Davis, who was laid off, and Ste-phens, who was retained. Also, truckdriving work wassometimes done by John Stocks, who is classified on Re-spondent's records as an inside internal combustion truckmechanic at $5.65 and hour, and by' Nathanial Perrimon.who is classified on Respondent's records as "shipping and;H Becaus h T alid i)eriiils l)at is Lre i f different races. I conclude thatthcs ire nt kin io echil other2 11 Ihe elipl k ecsC nianed in the complaint had sitned the first letterI1oaecer ( oich and I)rescIr ailso sitned the first leter. and the (;eneral.('lunItlel .le' iii ie. Ito attach ains sgnificaince II in emplo see's havingslentcd the firl Tather th an hlle second lelter See inmra, fn 41466 CLARKLIFT OF ATLAN IA IN(7receiving" at $6.30 an hour. and whose duties included dis-patching functions. Eugene Davis' pay had been $5.81 anhour. Perkins testified that after 1Truckdriver Eugene Daviswas laid off, Respondent used John Stocks "to augmentthe one truckdriver that was left." During at least 3 of the4 weeks following the layoff, practically all of John Stocks'time was charged on Respondent's records to "time lost."the category to which truckdriving time is attached. I)uringthis period, he worked 18 hours' overtime.:2 On undis-closed dates beginning in late March and until the hearingin late May 1977, Perrimon was on vacation and took sometime off. In his absence, John Stocks and perhaps Stephensperformed dispatching functions. Perrimon had signed aprounion letter.In earls May 1977, Respondent sent recall offers to laid-off employee Lawson (the senior apprentice internal com-bustion truck mechanic named in the complaint). and tolaid-off employees Dressier, ('ouch, and Kim (who are notnamed in the complaint). Lawson and I)ressler acceptedthe offer. Lawson returned to work in earls Man 1977.Backpay claims aside, the General Counsel concedes thatLawson was reinstated. Couch and Kim. both internalcombustion truck mechanics, failed to accept the recall of-fers. Respondent did not thereafter offer to recall Whitmireor Brown, both named in the complaint. who were appren-tice internal combustion truck mechanics.4Perkins testi-fied. in effect, that in consequence of ('ouch's and Kim'sfailure to accept the offer, "There appears to be a vancanc)for one or two [internal combustion] truck mechanicswho've had experience in truck repair." but that he did notthink Whitmire or Brown was skilled enough for suchwork. When asked why Respondent had not reassignedJohn Stocks to work as an internal combustion truck me-chanic and recalled Eugene Dasis to work as a truckdriver.Perkins testified that when deciding to make recall offers toas many as four employees, Respondent had not knowrnhow many it would get back: that after taking back two ofthem. Respondent was in fact "keeping up" with the workin process: and that because John Stocks had been a truck-driver before becoming an internal combustion truck me-chanic, leaving him on truckdriving work gave Respondentmore "flexibility" than recalling Eugene Davis. who pos-sessed truckdriving skills onls.E. Analrsis and ('onclusions1. Dennis Davis' dischargea. The date of Davis' wage retierw and related mcatter.sAs previously noted, I have credited Dennis Davis' testi-mony that his wage review occurred on Januiars 27, anddiscredited Perkins' testimony that it occurred on Januars25. My reasons for this finding. whose significance is dis-cussed intra, are summarized below.-R Ms findings in the last Iovt senences are hased on the labihr reccirlh-alin sheets Ihe sheet for the see hbeginning April I I ix nit in ci deliceAfter April 22. his eniplosce number doe, not appear hcrciln( ,uch and Kilm had been paid S5 8s l and S5 59. ercillcH N w lt llilrcand Hroun had been paid Si aind 54 il. r¢cpeiti/ll,[Ever' da., each employee is expected to use a timecardto which is attatched a carbon paper interline and a dupli-cate timecard. i he employee is expected to punch the time-card before and after working on each repair job, and op-posite these entries. to enter the shop order number of theparticular job on which he worked between the hours sorecorded. I his same procedure is followed when the em-ployee attends a shop meeting during working hours, ex-cept that Respondent assigns a particular number to enteron the card where the shop order number would be placedif the emplo)ees were working on a job. The top copy ofthe timecard is used for computing the total number ofhours for which the particular employee is to be paid. Thecarbon copl timecard is perforated into strips, with eachstip showling the ,hop order number. the emploNee's num-ber. and the hours of the das when that employee beganand stopped working on that job. Respondent's clericalstaff tears up the carbon cops timecards along the perfora-tions and pastes on a "labor reconciliation sheet" all stripshearing the same shop order number. Respondent uses thislabor reconciliation sheet to determine, inter alia, howmuch to bill to each customer in labor costs. and howmuch time to enter on its internal accounting records asnot directly billable. BN noon each das. Respondent's of-fice staff removes from the rack the timecards for the pre-sious das.When first called to the stand, Dennis I)a, is testifiedthat his wage review encompassed about the last 2 hours ofhis workday on JanuarN 27 --that is, about 1 :30 to 3:30p.m. I hereafter. Respondent offered into evidence his solidtimecards for Januarv 25 and 27, and also a "labor recon-ciliation sheet" which includes two portions of his Januars27 carbon copy timecard and is designated as "Servicemeeting 1 27 77" with a "shop order" number of 15972.25Nothing on the face of Davis' January 25 timecard sug-gests that ans time that da', was devoted to a wage review.Davis' January 27 timecard contains, as its last made en-tries in point of time, clock-in and clock-out times of 1:10p.m. and 3:28 p.m., a handwritten entry "Wage Review" inthe blank calling for the shop order number, and underthat entry the number "15972" that is, the number as-signed to the periods devoted to two service meetingswhich were conducted by Perkins on Januars 27, and oneor the other of which was supposed to be attended bs everyshop employee. Dennis Davis testified without contradic-tion that this " 15972" entr, on his January 27 timecard wasnot written bv him. His January 27 timecard also contains.next to clock-in and clock-out times of 11:30 to 12:45 andin the blank for the shop order number. an entrs "B.M...which stands for "building maintenance." an item chargedto the service department. The "B.M." is scratched out. the"15972" shop older number for the January 27 servicemeetings is inserted. and the word "meeting" is enteredbeside Dasis' emplo\ee number. As to the handwritten en-tries regarding the 11:30 to 12:45 period. Davis testifiedwithout contradiction that he made the "B.M." entry, butnot the remaining entries described in the two precedingsentences. His uncontradicted testimony in this respect istlic rcpoirle ri.tked le.c ".hLbor rctinl.i..llh " datuleills .ia RCpI sh, 2s ,. h t d .1 .I hc rcr in faos I xhR ' ,h h, d ad eind467 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDindirectly corroborated by the labor reconciliation sheet,which shows that (Dennis Davis' timecard aside) the Jan-uary 27 service meetings were held, respectively, sometime before 10 a.m. and between 11:30 and 12:45 p.m.and, further, contains the foregoing portion of Dennis Da-vis' January 27 timecard reciting that he attended the11:30-12:45 service meeting.26Dennis Davis testified thatno work order number was assigned to meetings of lessthan 15 minutes and he "generally covered it by some work[he] was in progress on," but that there was no was toaccount for as much as an hour. He further testified thatthe "Wage Review" entry on his January 27 timecard waswritten by him just before he clocked out that day., becausehis wage review that day had consumed over 2 hours andhe did not know how to charge that time. Perkins testifiedthat no work order was opened for the wage reviews. thathe did not tell the employees how to handle on their time-cards the time devoted to wage reviews, that the shop fore-man might have told the employees how to do this, but thatPerkins did not know whether the shop foreman had infact done so. None of the other employees whose timecardsare in the record specifically accounted for a wage reviewon his timecard. Perkins testified that Davis' wage reviewtook an hour. Perkins conducted about 35 wage reviewsbetween January 25 and 31, of which 30 resulted in wageincreases. Perkins testified that the wage reviews were setup to take anywhere from 15 to 30 minutes each, but therecord otherwise fails to show how long he spent on re-views other than Dennis Davis' review. Perkins testifiedthat the "Wage Review" entry was in Dennis Davis' hand-writing, and there is no testimony or claim that as to theThursday, January 27 timecards, Respondent's staff failedto follow the usual business practice of removing themfrom the rack by noon the next day. Moreover. PresidentGleiter testified, in effect, that on the evening of January28 he and Perkins inspected timecards which includedDennis Davis' timecards for January 27 and 28. and Gleit-er did not testify that they observed any omissions or irreg-ularities thereon. Also, Perkins initialed Dennis Davis' Jan-uary 27 timecard to indicate that the time thereon wasauthorized to be paid.27Dennis Davis' testimony about when and why he en-tered "Wage Review" on his January 27 timecard consti-tutes a straightforward and complete explanation for thisentry. In support of Respondent's contention that Perkinsconducted Dennis Davis' wage review on January 25 rath-er than on January 27, Respondent's counsel suggests inhis able brief that Davis' January 27 "Wage Review" entrywas likely calculated to "cover" his efforts to induce hisfellow employees to attend the union meeting that evening.However, I regard it as improbable that Davis would haveselected, as a means of concealing such January 27 activityfrom superiors who included Perkins, an entry attributing2', Iam unclear what significance Respondent atiii.chcs to i)ails ft ilulr ti.follow his usual practice of inserting the shop order numbher next t the shiopmeeting times when later told what the number was. I he timec;rds ,f otheremployees who attended this sanme I1 30 ( inl. meeting lonltiin '"13AI " i"meeting" entries in the blank for the shop oider nunlber. and othcriscsuggest that the shop order number swas not entered by the emploee27 Perkins testified that he had not noticed the wagce review notationthe hours in question to any interview with that same Per-kins, which really occurred on January 25.Further corroboration for Dennis Davis' testimony thatthe wage review interview occurred on January 27 ratherthan January 25 is provided by Perkins' testimony thatduring this interview Davis explained an incident or someincidents of clocking out early by stating that he "had toget his wife someplace for some reason or other," in viewof the fact that Davis did not learn about his wife's injuryuntil after Respondent sent him home early on January 24.Also, some additional corroboration for Dennis Davis' tes-timony that his wage review occurred on January 27 isprovided by employee Brown's credible testimony that to-ward the end of the das on January 27, he saw Davis sit-ting in Perkins' office, which has a window facing the shop.and talking to someone whom Brown could not see. Browntestified that he remembered the January 27 date because itwas his birthday. He further testified that a few minutesafter he saw Dennis Davis in Perkins' office, Brown, Davis,and others went to the first union meeting whose January27 date is established by documentary and uncontradictedtestimonial evidence. As to the date of this union meeting,Brown's prehearing affidavit merely specifies the latter partof JanuaryN and does not specify January 27. On the basisof this omission, Respondent asks me to discredit Brown'stestimony that he saw Davis in Perkins' office on January27. For demeanor reasons, I credit Brown. Moreover, Per-kins admitted having a conversation with Dennis Davis inthe afternnon of January 27 and subsequent to the 11:30-12:45 service meeting. although Perkins was not askedwhether the conversation took place in his office and testi-fied that it could have occurred at 1:10 p.m.-that is, thepunch-in hour attached to Davis' "Wage Review" entry.Indeed, Respondent's brief suggests that this conversation,which according to Perkins took no more than a half-hour,was the conversation observed by Brown at about 3:30p.m. on January 27.28 For the foregoing reasons, I acceptDavis' testimony that his wage review took place on Janu-ary 27. and reject Perkins' testimony that it took place onJanuary 25.In so finding, I have taken into account both Davis' ini-tial testimony (which he later withdrew) that the shopmeeting occurred on the 25th rather than on the 27th, andmy action in discrediting his testimony (supra, fn. 17) aboutthe hour he clocked out on January 28. I have also takeninto account Respondent's Exhibit 26, which purports tohe a "Salary Payroll Change/Requisition" form with re-spect to Dennis Davis, and which was received in evidencepursuant to authentication by Perkins. Perkins testifiedthat he filled out this form immediately before or immedi-ately after his wage review conversation with Dennis Da-Hclcauls, the Jallu;ait 27 service meeting did not end until 12:45 p.m.and P'crkill testified tol conllersation with Acling Foreman Gunter be-lweeri the ,er,,icc meeting anid an alleged Januar}, 27 nonwage-restie con-sersaliiion ith i).iris a.lm ),t .I half hour long. the occurrence of that lattercin ,.lsiii(l wasn in elffec I cntradicted by the : 10 -3:28 punched times onI);ll' liniecardl. hi, .ttl.hecd "Wage Resiew" entry. and related testimony.\.ci rlelm s,, an.rrd for delil.lianor ilea,ons I discredit Perkins' testimony thaton January 27 he reproached D)sis foir "making it rough" on G(unter byiakine "ilsinlre'c qlsiestins and failing to assume a normal mechanic's re-splilhilisy. .and discredit Perkins' uncrrnoborated testimony that on Janu-ars 2, anld 27, (;unter nmade certain complaints which led to these allegedreprovofs oi f).is.s468 CLARKLIFT OF ATLANIA. IN(vis. The form contains a blank for "Initiated by" and ablank calling for the date of the "Initiated bh" action. Per-kins signed his own name in the "Initiated b'" blank.wrote "1/25 "77" in the related "Date" blank. Respondentrelies on this "1/25,77" entrv as corroboration for Perkins'testimony that this was the date of Dennis [)avis' u agereview. However, this entrv does not unequivocalhl! statethat January 25 was the date of Perkins' wage review inter-view with Dennis Davis. Rather, this date maN have beenintended to indicate the date on which the shopwuide w agereviews began.29Moreover. Dennis Davis credibly testifiedthat he was not shown ans documents during his swatgereview,3°and (unlike the timecard entries. which were on acard which was printed by the timeclock). nothing thereonprecludes the possibility that it was prepared in whole or inpart after the dates testified to by Perkins. Furthermore.the document as originally drafted bh Perkins contains theentry. "This pay rate will stay in effect for 6 months whenhis performance will be reviewed and if improved an in-crease ma}' be in order," a wholls superfluous entrx in viewof Respondent's policy of conducting wage revievws every 6months.)lFinally, and most important. management musthave been aware that a seemingly authentic wage reviewform could provide corroboration for Perkins' version ofthe date and contents of the wage review interview,whereas the January 27 timecard's corroboration of DennisDavis' testimony was wholly adventitious): Where, ashere, two documents have at all material times been withina party's sole possession and control. I regard the pre-dictably relevant and easily alterable document which di-rectly favors that party's position as less reliable than anaccidentally relevant document which would have beenhard to alter and which militates against that parts's posi-tion.For the foregoing reasons, I accept Dennis Davis' testi-mony that the wage review interview occurred on Januars27. Accordingly. I discredit Gleiter's uncorroborated testi-mony that on January 26 before Dennis Davis' wage re-view-employees J. C. Burke and Robert (Pop) [)a.is toldPerkins that Dennis Davis told Pop Davis that Dennis Da-vis had not received a wage increase in consequence of hiswage review and the other employees probably would not2V Respondenl did not offer into evidence ans florlll fol ellplosc,i hi1o.according to Respondent. hald their earls 197' isage ie ,iv, onI dale iotherthan Januars 25.P"'erkins esitified gener'hll that the slage rclew formlls ee .i ixi-n toIemployees. but he did not specificalls tetif\ thai t)ellls [ts.i l Vi.l shOhnhis. For demeanor reasons. I credit t);laiqui Before Davis' purported '.age reciew forill sas mIllalrked for IdCIitii.l-tion. Perkins testified that during the %:.ge reliew hle had h alkc:d hI, [.i,l iIlterms of reviewing him again in 6 months .Afsr Inisp..tilllg ths. dci.ullliciwhere "3" is substituted for '6." Perkins itetiflscd fiit 1h ha d Illid.tc [lichange. but did not testits when or %vh' he ma.de i [)ciinils I)Dxi, ctcdlbhltestified that he left this Intersie wiith the understan;ldinlI thic hi uiMl hicreevaluated in 90 days' a Ia is did not restif about his '., r.[e Recie -" entry on the ari 1i ,.1 27timnecard until after Respondent had offered offerthe tliniecai llds d .J.1ll,.labor reconciliation sheet Into evidence and hltd i-estd its , .1s1 ill hlcl.On direst examination, (ilelter testified thalt "sole" f his etII ,cpcchad reported to him that Dennis Daiss had madt e n ulh comi lntllits i. -"lheemplovees." and "the. were highls perturbed ioer thils rld Ihlcii lttiluletobviousli dropped significantly because thci didn' teel th tl the conlpa1iwas being fair with them if that was in fltl true "()n crss c\.inlln.l ioiGleiter testified that D)ennis Dasls' alleged renm.rks ai .llceedl\ Icl1olled hbreceive an' either." and I credit l)ennlis l)avis' uncontra-dieced tcstim/nlOn. that he never made anll such statement toPop Dtavis or an' other emploNee. '4urther in view of(<ileiter's testimonys that during Dennis Davis' terminationinter leew (ileiter referred to these alleged "derogatory" re-marks and stated that Dennis Davis "the sanme das of therescties and several dass following the review ...contin-ued to clock out earls" (even though Davis had clockedout a totail of is ice since his January 27 swage rev iew).' Idiscredit ileiter's version of the termination interview ex-cept to the extent corroborated b, Davis. In reliance on[)axis' testinionl .I find that the following occurred duringthe terminatioln interiew (Hleiler said that Davis wasbeing "ver, uncooperative" and that he "would never getansAwhere With that kind of attitude."'' that Davis was notshowing the proper attitude to ever become a part of man-agemenit. that his attitude was destructive to shop moralebecause lie was setting a bad example, that the lead me-chanic was supposed to be a good example because he waspart of management. and that in order to be a part ofmanagement lie would have to set a better example. Davissaid that he did not consider himself a part of manage-ment. that he wias an houril employee like everybody else.Gleiter said that Davis had reverted to his old habits oftaking off earls. Davis said that lie had not meant to showans disrespect. thait he vsas not trying to be uncooperativeitn not continuing as a leadman. and that the previousweek. he had been taking off early. With Acting Shop Fore-man Gunlter's approval. because Davis' wife had sprainedher foot on Mondas of that week and Davis had beendri ing her to school. Gleiter said that Gunter had men-tioned something to Perkins about it. and that Gleiter sup-posed l)avis did have Gunter's approval. Gleiter said thathe swas forced to let Davis go because of his "attitude" andhis "bad habhits about leaving earls ." (leiter said that hehad heard that Davis had been making "destructive re-marks about the company" in that Gleiter had been gettingcalls at home from "various people who were fearful oflosing their jobs because of things that jDavis] had beensaing around the company'. Davis asked who these "vari-ous people" were. Gleiter replied that the names were notimportant. and that Davis' name "keeps cropping up overand over again. everybody I talk to says that you're thecause of all this." Davis said that he had not been makingan' destructive remarks. that Gleiter may have heard ru-mors of discontent among the employees, that Davis wasnot responsible for or the ringleader of that discontent, thathe had tried to be a spokesman for the people in the shop.but that the situation would continue after he left. Thewsord "unton" was not mentioned during this interview.Hillr ke indI hi "'op p I )I I.l erc ihc ctcnt of the derostga rs' remairks, (lell-cr cis ictciii i o: Bil kc 11 ' l ' 1p [ .1'.s ilo d 1M ICI e.sif, I ie c. rord fa il o t, show heth-ci thie i .ie ,till ii Rcplipondenl' empl,, ii the time if Ihe hearing ThereIs II.o L 1rtltcllllT l thet "Por" i )tils , kiin Il either cstliinmnlt [)einlls [) ss itthe .n1iii.it I Llcei1C ).ilsIs. w oi ihi 11i no kill i) t)eninls )il RespondcnIt'p.irtl.ll i d i IiIC , 1 11] II [)Dlsii ll titllls li. Ie ockedl iut it he rld of is .a ge reilcw interiew.Ai lh nll icd 2 n[Int rl belicC hTe t ll l l i Ilcl iiic tiii -i s Il ielte rd for F-ridlis Janu-iar 28. his ias full working d before hire h dislchalre. italce that he clockedolst 4' n1ilsiLtae 1t', hc iiiSe fi 17469 DEC('ISIONS OF NATIONAL LABOR RELATIONS BOARDb. (onclusionsDuring a service personnel meeting called by Respon-dent in late December 1976 or early January 1977, DennisDavis asked Service Manager Perkins when Respondentwould conduct the 6-month wage reviews which frequentlyled to wage increases. Perkins looked at Davis very point-edly and frowned, while telling him they would be held inlate January, about 6-1/2 months after the most recent re-views. A number of the employees were discontented overwhat they regarded as an undue delay in the wage reviews,and asked Dennis Davis what thev should do. Davis saidthat they should contact the Union.On January 25, Davis telephoned a union representativewho told him that 75-percent "representation" would beneeded to organize the Union. Still on January 25, Davisascertained by "straw poll" that enough employees sup-ported the Union, and set up a meeting at the union hallfor after work on Thursday. January 27. The afternoon ofJanuary 27, and just before this first union meeting, DennisDavis had his wage review. Although he was one of theapproximately 5 (17 percent) of the employees who did notreceive an increase, Perkins at that time said nothing at allabout a possible discharge. On the contrary, Perkins by hisown admission sought to induce Dennis Davis to continueto work as acting leadmen. and the purported wage reviewform admittedly drafted by Perkins states that Davis wouldbe reevaluated in 3 months.About 12 employees, including Dennis Davis. attendedthe union meeting in the evening of January 27. All ofthem signed union cards and a prounion letter. On thefollowing day, Dennis Davis solicited the signatures ofother employees on similar material. Davis distributed 12to 14 union authorization cards to employees who ex-pressed an interest, received an undisclosed number ofsigned cards, and induced 13 employees (including 9 insidemechanics) to sign a prounion letter to Gleiter. Inferential-ly, in consequence of a conversation with SupervisorSmucker, employee Fowler changed his mind about sign-ing a card and employee Moore reclaimed his card andrevoked his signature on the letter. Davis engaged in thisactivity in an area which has no walls, where about 15employees worked,16 which is visible through a window inService Manager Perkins' office and from Acting ShopForeman Gunter's desk, and throughout which Gunterconstantly circulated. Perkins did not den) that he wasaware of this activity, or that he told Gleiter about it. Gleit-er testified that on Friday, January 28. Perkins recom-mended Dennis Davis' discharge to 3Gleiter. Further. Gleit-er testified without objection that Respondent latercampaigned to induce the employees to vote against theUnion, company counsel stated on the record that Respon-dent did not want the Union and opposed it, and Respon-dent states in its brief, "Admittedly, the Respondent madethe usual efforts to avoid unionization." On Monday. Jan-uary 31, about a half hour after arriving at the shop. Gleit-er called Davis into the office and told him that he wasbeing discharged because of his "bad habits about leasvingi As of March 26, 1977, Respondenl's shop had 30 elnpli, c Illtdudm2 truckdrivers.early" (although Gleiter said that he "supposed" Davis hadGunter's approval for clocking out early the precedingweek to assist Davis' injured wife) and because of his "atti-tude." Gleiter further said that he had heard that Davishad been making "destructive remarks about the compa-ny" to his fellow employees, that they were "fearful of los-ing their jobs" because of statements by Davis, and that"everybody I talk to says that you're the cause of all this."Moreover, when Davis said that the employees were discon-tented and he had tried to be their spokesman, Gleiter didnot deny that this employee discontent was the subject of thereports he had relayed to Davis.The foregoing evidence and sequence of events shows, atleast prima facie, that Dennis' January 28 union activitytriggered his discharge early in the morning of the nextworking day. I do not credit G(leiter's testimony that he didnot know about the union activity until after dischargingDavis for demeanor reasons because his remarks to Davisduring the discharge interview, although not in terms refer-ring to the Union, displayed awareness of Davis' leadingrole in expressing the wage "discontent" which had led totheir seeking union representation, because 2 weeks earlierGleiter displayed awareness of employee Whitmire's ef-forts to "push unions." and because Perkins neither deniedawareness of Davis' union activity nor denied relayingsuch information to Gleiter. In any event, because Gleiter'sdischarge decision was admittedly reached at least partlyon the basis of Perkins' recommendation, if that recom-mendation was motivated bv Davis' union activity, his dis-charge was unlawful. even assuming that Gleiter was un-aware of such activit. .-illeghenmPepsi-Cola BottlingCompn, v. N... KR.B.. 312 F.2d 529, 531 (C.A. 3, 1962). Forthe reasons stated below. I conclude that Perkins' recom-mendation was so motivated.Perkins' testimons (corroborated by Dennis Davis) thatduring the wage review Perkins urged Davis to continue asacting leadman establishes that whatever triggered Davis'discharge occurred after he left Perkins' office at the closeof the workday on January 27. Further. Gleiter testifiedthat the discharge decision was made in the evening ofJanuary 28. Perkins testified that Dennis Davis' conductduring the wage review prompted him to add to Davis'wage review form a notation. "Attitude during review war-rants additional discussion with president of Company."This evidence aside, the only events in this critical periodto which either party attaches any real significance in ex-plaining Dennis Davis' discharge are his January 28 unionactivits during the das and the 2:45 pm. (45 minutes early)clock-out time on his January 28 timecard. However, Per-kins. who on the evening of Friday, January 28. recom-mended Davis' discharge to Gleiter, testified that he didnot know when he received Davis' timecards for the weekending January 28, and that Perkins may have receivedthem as late as February 1, the day after Davis' dis-charge 3 Nor is there any evidence that before Davis' dis-P' erkills' lert nitni I this respect underilne nolrt onl Respondenl'.sio.nltIIilIM thai IJhe ciock-oul ni ll\ on Daxils' Januar\ 2'7 tnimecard rnloival-ed his discharge, hui an\ CltiItrIC that hi.dischalrg was i' ot)ii ated hs hish.tiong CloCkcd out 2 minutes earls orn Januaru 27. Imnmcld.ael\ after theend of his age.. re'icre lit) l' erent I dldouhl hether Re'spondent wouldilae c xplcted hitll i. cltock illn )ta .oh at 3 28 and cIrock out at 3:30 I note470 CL ARKILIFT 01- ATIiAN1A. INCcharge, Perkins was otherwise aware of any early depar-tures by Davis between his January 27 wage review and hisJanuary 31 discharge. Moreover, the credited evidenceshows that during the discharge interview. Gleiter accpetedDavis' representation, incontradicted at the hearing. thatShop Foreman Gunter had approved D)avis' early depar-tures on the previous week to help his injured wife. Fur-thermore. Perkins' discredited efforts to improve Respon-dent's case by attaching a January 25 date to Davis' wagereview, and thereby add credence to Respondent's hearingreliance on Davis' alleged conduct between Januar\ 25 and27, tacitly conceded that his discharge could not he ade-quately explained by his January 28 conduct other than hisunion activities. Moreover, although D)ennis Davis fre-quertly clocked out early. Respondent failed to show thathe did this oftener than others who were retained.' and therecord affirmatively shows that Dennis Davis' attendancerecord was better in some respects than that of others whowere retained."9For the foregoing reasons, I find that Dennis Davis' dis-charge was motivated at least in part bh his union activitSand, therefore. violated Section 8(a)(3) and (I) of the Act.Charles Edwin Laffev, dh;, (a Cn.olidated Sertices. 223NLRB 845 (1976). As the Court of Appeals for the FifthCircuit said in V.L.R.B. v. Big Three Indlrtrier , In., 497F.2d 43, 49 (1974):Cause for discharge is simply not the .sine qua non of8(a)(3) analysis. This Court has consistently held thatthe existence of cause cannot validate a dismissalwhich was in fact motivated b' anti-union animus... .In fact. although justifiable grounds maxabound, a discharge is unlawful even if it is "paliail/motivated by the employee's protected activit .. ..2. The layoffsa. Re.spondent s ev planatlions for the hlL!ofCfThe General Counsel contends that the March 28. 1977,layoff action was motivated b a desire to punish the em-[hat the January 28 ioh, he worked on were all different fioni his J.lnuarx 2jobsI According to R¢~pondent's J.alninr, 1977 Iltllnci.rdx t)nlnli )a.,Iclocked out earls on 16 occions, Is.reI [ Intld l lne lh t i t , IIIts idlt11il, Chut includine one da, when Respondent shut don nerlh he,.,lAe of a.n istorm which kept most emploee,s ;it home aIrd ald ao one dll when haclocked out al 12 43 pm and wi, itt sick the tf.llowin d.n R1cpo.nldenlproduced the Januiar. 1977 tlnecard, of ,ne ,of its v,- leId mcith;hlri inof Its three journe? man internal comlhulstiloi nchaoltt [ni- I ,rone f Io n o iii,apprentice electrical truck mecahnis the first Iuo if these did ntol hlokour earls at all durine Ihi, period. and the third cloked olt earlk once al9 12 a m Although retaining In is file, the timrecrds ,l the Iappri.sitinclxi26 other emploiees in the ser.ice departmerit Rcsponnlent didl ni fferIhem anto eidenceDa [)aLsi testified wllhout c((ntradi.tlion Ihai ailhl'lloh Ipplenrllte I ]citrical Truck Mechanic (Carl )ressler did noll frcqIlrtl\s lelle cirl i he :lnoften late because of oserslceping [)resler wa lalid ,ff In Iirte rir.h 9177but Respondent contends that he Li .i hild off sclekl\ hielnie of tphur histness· and he was recilled a few week. lateCr I\1s. ,f the f ,li ceirlos-ec,whose timecards Respondent prodLi.ed, Dennis D).i,.i kind l'r.liher Si,,ckwere the onlk ones wsho ciame to ,nork the di of Ihe Jatillr's 11 tc tnrowhen Da.is was dischireed thal daii ntore thi.n hdll the ,ur k hrLc IlIcluding Actinh Shoip F reman (nitCr. f.lled io , n i up Mrd PIrell Lci(leiter riric in lateploNees for the [:nion's election victory 3 dass earlier and,moreoxer. that the laid-off employees were selected for in-clusion in the layoff because of their union activity. Re-spondent contends that the layoff was motivated bh lack ofwork. and that Respondent selected for layoff "the leastskilled etmploiees in terms of job classification, the oneswhich we had the least amount of work for in the shop, and...we also took the lowest seniority from July 16th of'76," the last date being the date when Respondent tookoxer the shop.The bargaining unit consists of the employees in Respon-dent's shop. (The entire group is sometimes referred to in therecord as the "service department." but the term "shop" isused here for the purposes of clarity.) The shop consists ofthe rental department (which at the time of the laoff hadsix employees), the engine rebuild department (which at thetime of the layoff had I employee).4" and the service depart-ment (which at the time of the layoff had 30 employees). Thesers ice department consisted of 11 "outside mechanics"(sometimes referred to in the record as the "road servicearea"), 14 "inside mechanics," 2 truckdrivers, I painter, I"shipping and receiving." and I "utility man." Respondentstates in its brief that all personnel laid off on March 28 were"inside shop" employees. The eight employees laid off con-sisted of one truckdriver and seven "inside mechanics." Thecomplaint names only the truckdriver and three "insidemechanics."41('ompans President (ileiter testified that the layoff wasmotivated bv "a continual severe drop in customer repairwork for our shop." He testified that management firststarted noticin a slight downturn in workload on a fairlyconsistent basis toward the latter part of February 1977.and that the downturn "stayed more consistent" the firstweek in March 1977.42Gleiter and Perkins testified, withindirect support from ('ompany Vice President Oshinski.that upon obserxing this relativelv low level of business.Respondent directed its sales force to try to get as muchrepair business as possible. Oshinski testified. without di-rect corroboration. that during a management meetingheld on a date between March 7 and 10. attended by Per-kins and Gleiter. among others, someone said that "if wedidn't see any potential pickup [in workload], there couldbe a possibilits" of a layoff, but that numbers were notmentioned. Perkins testified that in his opinion, the work-load situation called for a layoff as early as March 14, butthat management did not want to "prejudice or influence"the March 25 Board election. and "we really decided tohold our lais ff as far out in the future as we possiblycould." (ileiter testified that on March 23 he "was highl'suspect" that a lasoff within the next week was imminentPerkins testified that Respondent's need for mechanicsturns on the work backlog in the shop. Gleiter testified thatthe downturn in work volume to which he ascribed the' Its c Icit c L .I hLllf .cI. Itlci il also included a wisrking salaried mian-.lccr 1. ti It , li11 .hT:Lmn Fnir unlitIhc (tenr.ir t ( rnIl I. ted an effect Ihalt the remnltnni [timr tld offemlpl .c cs er i, ri.inle l In the conmplaint hce. use tlc h had nr beennamed in the charge ( f 1/h R /adi. ()lIri e tI,..l ,. I th ( i 1 .. ,ltl , I.rI., ?crphrtir t rl, i [ 'l [ ,inr \, i( ] II RB 14' S 1 ii 4 14fil IS'l, .I \t.,l.,eci l Petkils c!ic consistient tetininlln but with less pel Il. .9 1,. 1 dat,471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlayoff occurred primarily in the customer repair work per-formed by the "inside shop." He further testified that hedecided to lay off one of Respondent's two truckdriversbecause their work includes picking up and delivering cus-tomer trucks for repair, and the number of such trucks haddeclined.Gleiter went on to testify that his March 1977 conclusionabout the decline in late February business was based onthe daily entires on the department "work-in-process"board, which logs every unit in the shop, along with thecustomer's name, the estimated number of labor hours, theestimated cost of repair, the date when the unit should beout of the shop, and the date when the unit had been prom-ised to the customer. This board is in the nature of a black-board, with grease-penciled entries which are updated ev-ery day with appropriate erasures. The entries thereon wereno longer in existence at the time of the hearing, havingbeen destroyed in the ordinary course of business and asrequired by their physical nature.Gleiter also testified that each day he receives a "dailybilling report which is an estimate, and also the number oftrucks in our shop for repair. either internal repair or cus-tomer repair." In addition, Gleiter testified that Perkins'job duties include the keeping of records that would reflectthe number of machines that come in and out of the shop.Company Vice President Oshinski testified that everymonth, Respondent takes a work-in-process inventory byindividual work order. He also testified that on an undis-closed date after about March 10, Perkins developed a newdaily reporting form concerning the number of new unitsto be worked on. Respondent failed to offer into evidenceany of the documents described in this paragraph. The rec-ord contains no direct evidence as to whether such docu-ments for relevant dates were still in existence when Re-spondent received the charge on April 4. 7 days after thelayoffs.43At the time of the hearing, Respondent had in its filesdocuments which show, at least as to each job receivedafter September 1976, the date it was received. the datesand hours on which each mechanic worked on that job.and the date of completion. Respondent did not make anyeffort to show by means of such material its work backlogfor relevant dates for inside servicemen, the shop as awhole, or any department in the shop; or the number oftrucks brought in for repair, or delivered to customers afterbeing repaired, at any relevant time. As previously noted.after laying off Truckdriver Eugene Davis, who had signeda prounion letter, Respondent "augmented" its remainingfull-time truckdriver by assigning truckdriving work toJohn Stocks, who was classified as an internal cumbustiontruck mechanic and not signed a letter.A memorandum from Perkins to Gleiter, dated March24, 1977, was offered and received into evidence withoutobjection or limitation. It states, inter alia, that as of March21 Respondent had 266 hours of work "in the shop." pro-jected 187 total hours to begin the week of March 28, andfurther stated that the shop load had been steadily declin-41 When asked in late Mlas 1977 wheiher the Ma'rch 1977 dalli hilliTncreports were still in existence. Oshinskl replid that he did not kmnl,,.. Ititestified that the new units ieportiung forms hl.l not bheen retlitelcd.ing "since last week." (ileiter testified that this memoran-dum was directed to inside mechanical work only. Respon-dent also offered into evidence documents (Resp. Exh. 27)showing the number of hours worked each week, betweenJanuary 3 and Ma, 16. by certain employees, the numberof hours which each devoted to customer labor sales, andthe number of hours which each devoted to work billed toportions of Respondent's operations (such as sales andparts) other than the shop operation.44These documentsreflect. inter alia. about 365 hours of customer labor salesfor the week beginning February 7, about 540 for the weekbeginning F:ebruars 14. about 340 for the week beginningFebruar\ 21, about 287 for the week beginning February28. about 255 for the week beginning March 7. about 306for the week beginning March 14, about 357 for the weekbeginning March 21, about 138 for the week beginningMarch 28 (the week beginning the day of the layoffs),about 182 for the week beginning April 4. about 206 for theweek beginning April 18, and about 248 for the week be-ginning April 25. However. the record fails to show exactlywhat portions of the shop operations are summarized inthese documents. The record shows that some of the me-chanics listed thereon were inside servicemen in the servicedepartment (numbers I (Smith). 3 (Robert Davis, inferen-tially), 4 (George Stocks)., 5 (Prather Stocks). 6 (Rosen-berg). 7 (John Stocks). 8 (Reid). 13 (Ash), and 14 (DennisDavis)). Ilowever, the record also shows that others werenot inside servicemen in the service department-numbers21. 23, 24, 25 (Ford). 26, 27, 30 (Arthur Brown), and 51(Clifford Long). As to still others, the record shows thatthey were not "road men" but fails to show whether theywere inside servicemen in the service department (numbers10. 11II. 12. 16. 17. 18, and 19). The record is wholly devoidof evidence regarding the classification of others (numbers9. 15. 20. 22. 28. and 29). See, inter calia. Respondent's Ex-hibits 6. 25. and 27 0, and Perkins' testimony that the firstJanuary 27 shop meeting was intended for the "road men."I'he number of employees on these sheets varies betweenabout 10 and about 26.45This evidence aside, there is noevidence about how many hours' work backlog had previ-ously been or later was normal for the shop or any depart-ment in the shop.Respondent also offered into evidence Perkins' weekly/monthly reports for the service department for the weeks1 t-;I a h oi these dociilent aJo ,i oitallo Ian clltri, purportinlg to set forthit 1u Illulth I ib l a ts sold tol the eck, oilierted itlto dollars (sec I/npro.. fn1 ). aiid w .lat Respoll denl t plitd its inech llcs. Pi kins tcstified that the salesfieures onsilstitted sWork thit is cl>ekced in Somnie oi this lais end up asihitl te tetm soilk-in-prcess aintd i1tl billed otut I hat reflects hathis hee ti cleared tlnd sient on1 through tie sstienl this represents hatsitlla t.carrie.d 1i that piltiulait week ushlchi al somie point iI time .it'.a rough inell]ite." Responidentl doets otl a.ppealr to place ans relihance1on Ithest entries. slllte ol Uhich ire illegible on the copies itf these decu-rncl~is i hichll Respo ldetl offered inlt exlideti eIl he nril, drcument ti \hich shows the totail numbher if mechanics on thepisNroll oin a palticut.lr datce is Resp. I \hi 6. uhlch states that as ,of March26, 1977. Respondelt empliosed I I outside and 14 inside mechanics in theserSilcC depalp itlclll I Tlech.ilUc In the engine rebuild department, and 6ilt.ch i itis iii thi rtentil dcp.rtlllCilt I he "Dall I abor Reconciliation" forthe week bhegllliming lMalr 21 (Resp. I:xh 271.) accounts for about 18 me-cha.lics. including 3 ihoi are .llffililat sels, shoivt nuot to be inside mechanics(ii)s 2 25 and ll51 I a Il toI see m ll orrcspotlldeince helteen the labor salesIcuordedl in Resp I xh 28. wlicli set, forth weekl s sales for the serlicedepl i iecl nt itdl Resp I xh 27. the I lth r Ico lcilialion sheets.472 CLA\RKLIFT OF ATILANTA. INC4ending iMarch 4 (when Perkins first started making suchreports) through April 29. 1977. 1 hese reports furnish somesupport for Respondent's position regarding sworkl.oads atrelevant periods, in that the!' show that as of the weekending the Friday before the Monda, la'offs. the "'i ofefficiency" (that is, the percentage relationship betweenwhat Respondent was paid for labor and what it wouldhave been paid if every mechanic in the service departmenthad worked 40 hours which had been billed to customers at$20 and hour) 46 for the service department was 46 percentfor that week and 47 percent for the month. ((;leiter testi-fied that Respondent had to be able to bill out a minimumof 75 percent of a mechanic's time to customers in order tomeet expenses. Perkins testified that "sour efficiency in aservice operation has to be somewhere around 75 to 80percent. Better. hopefully." See. however. slupra. fn. 46).4'On the other hand. these recrods also show that the " ' ofefficiency" for the service department rose to 120.09 for theweek ending Friday after the layoffs. which were effectedat the close of business on Monda., M arch 28 T his in-crease is to some extent inconsistent with Respondent'scontention that the layoffs were motivated b's a low workbacklog, in light of Gleiters testimon' at one point that. toa significant extent, Respondent knows what its workloadwill be for a week or two in advance.45and Perkins' testi-mony that Respondent wanted to defer a laxoff as long aspossible.50Respondent also introduced into evidence its weekl, "la-bor reconciliation sheets." and a recap thereof. for theweeks beginning January 3, 1977, through Mai 9, 1977.These documents show. inter alia, the amount of timewhich certain mechanics (see supra, fn. 45, and attachedtext) spent on time which Respondent's records describe as"expense labor." and which the shop cannot bill back toeither a particular customer or another portion of Respon-dent's operation. Respondent contends that an undul, highnumber of proportion of hours devoted to "expense labor"during relevant periods, as allegedly shown by these cocu-ments, indicates that the inside mechanics did not thenhave enough current repair work to keep them bus':. "Ex-pense labor" consists of "time lost," "call back," "buildingmaintenance," and "equipment maintenance." I acceptPerkins' testimony. in effect, that the amount of time de-voted to such purposes should be minimized. I regard theset Htowevser. customer s are sorenti mes in effec t hilled, ; t1 $ 1 l ll h11I iinfer ihat ais to such hours. the service depart ment ic uiilld r, er cl il. ela te aI.more tha n 75 '; of efficienc.F i oir the weeks ending Marlch 4 and I 1. the " Of cff lclIenC" .. (I 8and 39. respectivels. Such f igure s prior Idn oe s i c.suppiort to Imlk iiL ki lhcer-wise uncorroborated testimnons tha t during Ihe laiter eek a e i Ia soff 5.mentioned a ron g i man; i geme nl aI a poss!ihii ts. to ii anaitemen t testiiioiinhaboui the w orkload during the first week im Mairch. anid Io P'erkrin lesil-niiony (but see infra , In 501 that he thoughl the wiorkl ioad iltuiaton w.armlan-ed a laff on Monda,\, M arch 141ib labor hours exceeding 100 percent cn he obihilned eiliheir Illiouiho,.erim e work b. Res p iondent's own enmplo, ees or bh [nne ofii ifshtolraicl-Ingn Hte elsewhere testified tha i Respondent cainnio prolcct on ai Miionda iswhat would he in the shop in i tIhursdais"i For simil.r reasons. the facl t hai Ihe .of effiic rni " tor Iihc eCkending I ridai. March 1I. ras 9s up to Ihn. it, hhrhcst ,li e Rcspo indentbegan to keep these records calli into, soie qiesiion tit lineri\ of Per-kin,' tesimnon t hu ra a liafff should haise ,occi red n Mti&nd \ , lhi 14records as providing virtually no support to Respondent'scase. Perkins testified (with indirect support by Dennis Da-vis) that the mechanics charged to "building maintenance"time the' could not otherwise account for. Perkins furthertestified, however, that some building maintenance workwas assigned to the employees b, management. I infer thata substantial amount of such building maintenancce o ouldhave to be done whether or not the current repair jobs wereenough to keep the inside mechanics bus'. Moreover. onlsabout 13 percent of the "expense labor" hours recorded inthe labor reconciliation sheets consists of "building mainte-nance." About 67 percent of "expense labor hours" con-sists of "time lost," under which Respondent records, interalia, time devoted to service meetings.,' time spent redoingwork which was not done right the first time, time spent b'leadmen in instructing others, time spent repairing Respon-dent's own trucks. and also the work performed b' thesingle employee in the engine rebuild department. who wassetting up the department and practically all of whose workwas charged to "expense labor." 2 I infer that the numberof hours needed for and charged to these t'pes of "timelost" is unrelated to whether or not the current repair jobsare enough to keep the inside mechanics busy. Also includ-ed in "expense labor" is the amount of truckdriving workperformed bv John Stocks. and perhaps others. which in-creases with the amount of current repair work in the shop.There is no evidence of ans significant relationship be-tween inside mechanics' repair job workload and the itemswhich comprise the remaining 20 percent of "expense la-bor"--namely. the number of hours needed for andcharged to "call back" or "equipment maintenance." -ur-thermore, in deciding on the layoff. Respondent could nothave relied on the recap. which Perkins prepared for thepurposes of this litigation: and there is no testimon\ that indeciding on the layoff. management relied at all upon thelabor reconciliation sheets themselves. or even on wwha t itregarded as unduly high "expense labor" costs which. asshown infra, fn. 54. encompass items not covered b's the"unbillable service time" expenditures as entered on thebilling summaries. Moreover, even the recap sheet does notstrongly support Perkins' testimonial interpretation. On thebasis of this recap. Perkins testified, "I see a trend develop-ing, beginning toward the end of January, really beginningat the first 2 weeks in February and continuing on inMarch and April where our percentage of lost time getsway out of proportion." However. between the week begin-ning January 31 and the week beginning April 25 the per-centage varied between 11.84 and 26.89, and during the 5recap weeks not covered by this time span. the percentagevaried between 5.31 and 22.34. Furthermore, the 15.87 "ex-pense labor" percentage for the week immediately preced-ing the layoffs (that is, the week beginning March 21) wasthe lowest it had been for 5 weeks (that is, since the weekbeginning February 14, when it was 11.84).Respondent's brief also points to summaries of its bill-'s ll .s. 111 C C 1 I f C oc i friirlltl l I .rI i[ l I ac h iio. ' I9" aiborbed4 1 fi l l l )l- I,'-ronic i t'III I : k peocod to"clo hi. thi labo h r reconcil iation shecp.. ;ihqI'tl o f .tb5 f tt[ I and! h o u lxl m t lu d t a b o uit ' : h our , (4 p e rcenr ! in th eone 1o,,cc t'[/,lt id. b dllit e pa lrtic t, 'crc cih rid i "line I-1"473 DE'CISIONS OF NATIONAL LABOR RELAIIONS BOARDIings for the shop as a whole, which summaries show on anaccounting-month basis the amounts it spent for "unbilla-ble service time" (see infra, fn. 54). These summaries showa marked increase in unbillable service time for the ac-countings months of February and March 1977, and muchlower unbillable service time for the accounting month ofApril 1977 (see infra, fn. 53). The March summary wasprepared several days after the March 28 layoffs, and setsforth billings sent out during the accounting month ofMarch regardless of when the work was actually performed(see infra). Furthermore, there is a marked lack of corre-spondence between the unbillable service time entries inRespondent's billings and the "expense labor" entries inthe weekly labor reconciliation sheets which Perkins pre-pared and which were available, through March 25, whenthe March 28 layoffs were effected.5' Moreover, as shownsupra, the record fails to establish with precision which por-tions of the shop are covered by the labor reconciliationsheets. These sheets aside, the record fails to show whatportions of the shop operations were responsible for the"unbillable service time" entries on the billings sum-maries.54Respondent also offered into evidence its gross sales rec-ords for the shop as a whole between July 16, 1976, andApril 23, 1977. Company President Gleiter testified thatthe months shown on these sales records were calendarmonths; but Vice President Oshinski, who is in charge ofthe financial part of the business, testified, and the recordotherwise shows. that they are in fact accounting months.However, the gross sales for any particular accountingmonths do not reflect how much work was performed dur-ing that month, but merely show the size of the billingsmailed during that month, which billings may cover workperformed on any date after the shop received a job. i hecompletion of a job may take 2 to 3 weeks or even severalmonths, and moreover, billing for a particular job may notbe sent out unitl 2 or 3 weeks after the job is completed.Indeed, Gleiter testified tha. the size of the billings for Feb-ruary 1977, by far the highest in Respondent's historys"delayed my thinking in terms of reacting faster in themonth of March for a layoff." Further, the operation as awhole made money in February and March. and there isBillings summaries for the shop a a shle are recorecld lldin rs. i ilthe labor reconciliation sheets' "expense labor" entries are rcordeld inhours Respondent's hillings shou unhillabhlte serice tinr eclplndlilr ,F$2.561 for January 23 Februar' 26 (the accounting illonth of eThruIAll i$5.720 for Februars 27 March 26 (the accllounting mionth Of MalochL. i11tIethan double the prelious totall: and $774 afr Malrch 27 Ap-il 2I (Ihe r -counting month of April). about 12 percent of the prexilus tltail 1 xIpenclabor" for JanuarN 24 f ehruars 2'7 as aHbout q25 hours, frll I chiu.l 28March 27 was about the same s53t hours). and for Ma.rch 28X \piid 2i4 aabout 389 hours, about 73 percent of the presius toelld14 "Unbillable service time"' is time used hb the shop mech~ania.l til cewhich cannot he hilled to custoniers or to Responldenlt itorrlir;ll "sI n ciselabor" consists of labor that must he hilled it the shop rallthel i Ioi 1uli s-tomrners or to other portions of Respondetle's operations I)uriri M.lih .iidApril 1977. about 57 percent of the Pork of the shop is a uhtilc, uI tlh 1mechanics its of March 26. was billed hback to tIhe ustillliC (ilctel 1c111isftthat the rental departmen t. a prition of Respolldenit'i s slion Xjh si, llls [Idics as of March 26. hills 90 percenlt f its voirk hbak to Rcslipondenll lstcliof to the custonler.ss Respondent's gross billings for the .ccountintig iirnl,,tlh I chlllmi 1977were about $106.000 1 he secoind highesl monithl gcross ilShliin tatleldabout $90.000. for the accounting month of AtugL,,t 1'76no contention or evidence that the shop ever lost money.Gleiter testified that rather than laying people off whenthere was no work for customers, within economic reason,Respondent tried to find for employees such work as re-conditioning used units for resale, painting, cleanup work,or picking up parts from the supplier. He further testifiedthat what used equipment to repair and what to sell with-out repairing it are a judgment matter depending on theunit's marketability and repair cost; that in March, therewas a serious reduction in the amount of used equipmentto work on in the shop; and that when work was reduced,highly skilled labor should be used. Some corroborationfor his testimony as to the amount of used equipment isprovided by the testimony of claimant Brown, a mechanic,that in mid-March there were fewer pieces of equipment onthe back lot to be repaired than previously, "but businessfluctuated from day to day in the business." Brown furthertestified that during March. he was sometimes sent to get apart if it was badly needed and/or he was not bus). Also.claimant Whitmire, a mechanic, testified that on one dayshortly before his layoff, he was assigned to clean up theyard in order to make it presentable?; and that during themonth before the layoff, he was assigned to used-equip-ment repair work in the place of an unspecified truckdriverwho went on the road. On the other hand, when Respon-dent's counsel asked Brown on cross-examination, whetherit was his understanding that there was less work in theshop around mid-March than in previous months, Brownreplied, "I'd look around the shop and I'd see everybodyworking. As far as less work to be done, I didn't notice it.I had plenty of work and everybody else did." Similarly.Whitmire testified that he always had plenty of work.Moreover, claimant Lawson. a mechanic, testified thatcleanup work did not increase around the end of March,and claimant Eugene Davis, a truckdriver, testified that hecould not recall that his ordinary cleanup duties changedin March. Respondent offered into evidence summaries,for the accounting months of November 1976 throughApril 1977, of its "internal general" billings, under whichwork performed on used equipment is recorded when therepair is completed. These "internal general" entries wereabout twice as much for the accounting month of Febru-ary, and about half as much for the accounting month ofApril, as for the accounting months of November, Decem-ber, January, and March. However. the "internal general"entry also covers work done on Respondent's new equip-ment and other work of an undisclosed nature, and, more-over, repair work which may have extended over morethan one accounting month was not included in the billingsuntil it was completed. Respondent's financial statementsshow the number of units Respondent is carrying in usedequipment. Also, every 2 weeks, Respondent's used equip-ment manager publishes a list of used equipment inventoryand whether it is currently repaired and reads for retailsale. Respondent did not offer into evidence its financialstatements or any list of used equipment inventory. Therecord fails to show how long such inventory lists are kept.( coslt c tcsiitid thialt 1h, .lk l had to he doie because iutside risiorsi\t'1le .i lli ig io thli plait I I1d'tilCaIl ti reasoin, I iccept w' hitlllire's denialof (ils. ' test1iilrll\ t hi;t 'A l w im1rc obicted to doing some of this iork.474 (I ARKILIF1 OF A I LIAN IA. IN(but the financial statements were in the hearing room dur-ing the trial.The single employee in the engine rebuild department.which was not affected by the layoff, did not sign either ofthe prounion letters. Of the six employees in the rentaldepartment, which was not affected by the layoff I(George Long) signed a prounion letter. Of the II I utsidemechanics in the service department, none of whom waslaid off, 4 (Bailey. Baker, Arthur Brown, and IEdins) signeda prounion letter. Both truckdrivers signed a letter, and onewas laid off. Respondent did not lay off its single "shippingand receiving" employee nor (so far as the record shows)its single painter, both of whom had signed a letter, nor didRespondent lay off its single utility man, who did not signa letter.57Of Respondent's 14 inside mechanics, all hutthree (George Stocks, John Stocks, and Rosenberg) signeda letter. The laid-off employees named in the complaintthree inside mechanics and one truckdriver all signed aletter, as did at least three (all inside mechanics) of the fourremaining employees (all inside shop employees) includedin the layoff. Respondent retained all of the three insidemechanics who did not sign a letter.'At the time of the layoff, Respondent had two truckdri,-ers Percy Stephens and Eugene Davis. both of whom hadsigned a letter.9Both possessed the seniorita date of Julx16. 1976. the date on which Respondent acquired the shop.Gleiter testified that he selected Eugene Davis for laNoffbecause he had II years' less experience than Stephenswith Clark Equipment, and because Eugene Davis waspaid less than Stephens.6" Gleiter testified that he selectedBrown. Whitmire, and Lawson for layoff because the mostsignificant drop in Respondent's business had been in thenumber of internal combustion trucks brought in for repair(testimony which is wholly uncorroborated), and becausethey were Respondent's only apprentice internal combus-tion truck mechanics, who have less skill than internalcombustion truck mechanics.b. ConclusionsThe General Counsel's affirmative case max be fairlysummarized as follows: Respondent admittedly did notwant the Union in the shop, and I have previously foundthat its dislike of the Union was strong enough to cuase itto discharge the employee most responsible for the orga-nizing effort. In urging a "no" sote 9 days and 2 davsbefore the election, Respondent stated that such a voteconstituted a vote for, inter alia, "securits on sour job."that Respondent's formation had saved employees' jobs,and that Respondent had made "good progress" in prov id-ing job security. However. at the close of the first working(;leter tesified that he did n l f l .litr ofth I te Ild ,If Li npl ce thieobh of the uthti', mIln. .ho ias pidl Icle ilkr trl d ,t.i, l lli ,r N .,] 1l,laid-off emprloees. hecaiuse (iletier thougi ththa offer it. ld oii t b, .,,dIIlrialienrcmenl practice and ueIouldl C.Le Iss f enood ,l i h\ the eliqo p xce"ho received the offert ITheir clGck nurlher. ;ire 4 r(ie-rve S Lk, , (R S civR-,c rl i .n a s I hhiSi1iLk,) After the l off. ihe, nuniers I per .tn the l r rcconll, o lltsheetsI [ugene t).l,. Ilrred the firt, l ller rnd Stephen. 1nd IhE ., dStephens ta, p:id $S 'n anid hour t).1 'as pid i " Ii1day following the Union's electiomn 'ictors. Respondcntlaid off eight employees. at least seven of whom had signedone of the prounion letters received hx Res[pondent in eat rlFebruart.' Respondent initiall, told two of these etmplo,-ees that they were being terminated. Sio far ais the recordshows, the layoffs were confined to the job classificationsoccupied by the letter signers. Moreoser, Respondent re-tained all three of the inside mechanics who did not sign aprounion letter, after the layoffs assigned to one of them(John Stocks) truckdri`ing work which had previouslybeen assigned to laid-off letter signer Iugerne Davis, andeventually assigned to John Stocks (still without recallingDavis) dispatching work which was ordinarils performedbh a letter signing employee who went on lease.Certain considerations mitigate the force of the fore-going evidence. I'hus. an employer who (like Respondent)wants to induce employees to 5,ote against union represen-tation might well feel that pointing to alreads enjo,,ed em-ployment security might be a campaign tactic more effec-tive (and less vulnerahle to election objections ard unfairlabor practice charges) than referring to a possible futurelayoff. Also, the laid-off emplosees named in the conim-plaint were in fact the least skilled inside internal coimbus-tion truck mechanics and the lower paid and tin a seiise)the junior truckdriver, and seniorits and skill are rationaland traditional standards in selecting employ ces for l;a -off.o' Additionally, the laid-off truckdriver. I ucene D)asis.could not perform the work of an internal combustiontruck mechanic, the prelax off Job of the emplo. e A who pe -formed Davis' truckdriving work after the la,,off. I:urther.immediately after the laxoff. Respondent told the remalin-ing employees that it was due to economic consideratMonsrather than the Union's election ',ictor,. arid urged them tohelp stimulate more business so Respondent could recallthe laid-off employees as soon as possible. Mloreover. sex-eral weeks later Respondent did recall the two senior ,iid-off mechanics. including alleged discriminates l awson.and offered to recall two moreHowever, in adsancing explanations for the lasroff. Re-spondent chose to rel, upon the testimion, of three mernm-bers of management (two of whom, Gleiter and Perkins, Ihave found untrustworthy in connection with Dennis [)a-vis' discharge) and on records which pro ide modest. equi-socal, or no support for Respondent's case. Respondenthas failed to produce records which were in its possessionat the time of the hearing, and which would hare ,hown., as5, ' .s it e .inhr , d ril.c I nell c i icax, ni,I l I nt, , t llill R1pinreeirl]Cllt ,11 Ih c l, ii l ll t Ii .1ice ii11 Illri e xcr rl,t oenr itr reid ' t!h .a tIrth-Qlll l TI MC I iIkijttHl I C]IC ) lh11 Olt i)' reh i -tnt I e dII pl J ,h I, i illor'a ho,,r_1 ,1 C, l ,,i. 1 ,e ,ble r ill li ti'., ifr IhnCd r I, .Ih n .tiki.i.celd Rli-,m Id t I Ji t l, I, 10 Il}1 ii il r l hr l c r lll tr. t rt n crrc, d I .-I tleed"lk t,,1 ll1111 the ll,[ ,1',in1 n. rIpblIc Lib offI h e .ctllon hor L[x,, i ,d Iis., , 1 e til e I drc idcrlifl.ltl ciripitcc.rt.,I/,. t [[it ]iill[.l t I ., eil till I ll i ll AlS t .O .i-,ff q .irldrd.,le lllhc I. I,. ! ( I hL, 1 cs , dl-n:t iah]d off 'ltl li ,cnet ( chil hDilIiclt l cd tl. it .td 1 .1 iI ll ih-. x ,.l i.l h i1h ,.i h n l the rnl -t, it iflt onile d.,lld ltlll]\ 1X ,111d ( ,tiiw ~-,lx p-.did rn[T+c iSlot ks .as capahle ,1f dritlng.ITIu k FI',M tlhC:1 i, 1l.> Ck1 l d i .k lt i t 1, outs <o l le 11o1 I \}so [clter M i2 er})re Icl -1 ,&, l l,=;d Id} L -t k [1itlibh1 l ,H1 ctCe i trolr Rcxd s [I l[lt-ird,tp '.lx ~rl the s' i..,l I,h1 ICk .illklL l 11Ci' .in .,lillhriti Reid and[) tc il h, he sI llt,, Ii , h .uAtIN1 -t'l l irlo dilc Anld Rei d iaip41 rI ,qc }{dA.cL! the ItqlilpJ, ill I, * J , 11, [ [ ', Sthe ]la ,oll, i ( {, IochAnd I)[c,, I[475 DECISIONS OF NAT IONAL LABOR RELATIONS BOARDto all relevant times, just how many hours of inside servicework were in the shop, how many units had to be pickedup and delivered by truck, how many used units wereawaiting repair, and which ones were in fact repaired. "Theproduction of weak evidence when strong is available canlead only to the conclusion that the strong would havebeen adverse." Interstate Circuit, Inc. v. United States, 306U.S. 208, 226 (1939). 1 infer that these recrods, if produced.would have shown that during the relevant periods the in-side service work in the shop did not diminish, and thatthere was no decrease in the number of units to be pickedup and delivered by truck or of used units to be repaired.See International Union, United Automobile, Aerospace andAgricultural Implement Workers of America (UA W) GiLro-dyne Companre v. N.L.R.B., 459 F.2d 1329, 1335 39(C.A.D.C., 1972); see also Golden State Bottling Co., Inc.d/b/a Pepsi-Cola Bottling Company of Sacramento v.N.L.R.B., 414 U.S. 168, 174 (1973). Moreover, for de-meanor reasons, I am unimpressed by Gleiter's, Oshinski's,and Perkins' testimony when unsupported by available rec-ords; and believe that as to the status of the work in theshop, the laid-off employees were telling the truth to thebest of their knowledge. Accordingly, I conclude that Re-spondent decided to effect a layoff for the purpose, at leastin part, of punishing the employees for voting in the Unionon the preceding working day, and confined the layoff tothe inside shop employees and truckdrivers because theprounion letters established that the Union's support wasconcentrated there. While Respondent did not include inthe March 28 layoff all 20 of the letter signers who werestill in the shop as of that date, Respondent had to contin-ue operations, including the functions all of which werebeing performed by letter signers, and the fact that Re-spondent retained some letter signers does not exculpate itfrom the charge of discrimination as to those Respondentlaid off. N.L.R.B. v. Nabors, 196 F.2d 272, 276 (C.A. 5,1952), cert. denied 344 U.S. 865.3. The alleged independent violations of Section 8(a)( I)I agree with Respondent that Respondent did not createan impression of surveillance, in violation of Section8(a)(l) of the Act, when Company President Gleiter toldemployee Whitmire that he would likely not have time towork as a member of Respondent's sales force because hewould be the Union's cheif negotiator. I so find becauseselecting Whitmire as chief negotiator was never in factdiscussed by anyone,6" and because the prounion remarksby Whitmire which (inferentially) led Gleiter to make theseremarks had been made over a period of more than 3months and there is no evidence that Whitmire ever triedto conceal them from management.The General Counsel does not renew in his brief his con-tention at the hearing and in the complaint that this remarkby Gleiter violated Section 8(a)(1) because it constitutedunlawful interrogation regarding union activity. In any61 this conversatiin (iiiurred befire (he I. 11,16 oirgatwini/ drile. iidWhitmire %ra I iid of ihe iBiirking dN fIIdlwint the I T11011" CIC , \ icit6.rNs Indeed, there is no evidence that the I nioii ecei considered IlmkingWhitmire its chief negottatiievent, I find that this remark, which grammatically did notconstitute a question, was not an implied question aboutunion activities because it did not impliedly seek a re-sponse revealing union activity. I shall dismiss the com-plaint to the extent it alleges unlawfully giving the impres-sion of surveillance and unlawful interrogation.CON(I.U:SIONS OF LAA41. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has violated Section 8(a)(3) and (I) of theAct by discharging employee Dennis Davis, and by layingoff employees Charles Brown, Eugene Davis, Jessie LeeLawson, and Clinton Whitmire, Jr., to discourage activityon behalf of the Union.4. The unfair labor practices set forth in paragraph 3affect commerce within the meaning of Section 2(6) and (7)of the Act.5. Respondent has not violated Section 8(a)(1) of theAct by giving employees the impression of surveillance oftheir union activity, or by interrogating employees aboutunion activity.THE REMED)YHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be required tocease and desist therefrom. Because the unfair labor prac-tices found include the discharge of the employee mostactive on the Union's behalf and the layoff of four moreemployees, which separations included about a seventh ofthe unit members and had at least a purpose the discour-agement of union activity, Board precedent calls for theissuance of a broad order. Brom Machine and Foundry Co.,222 NLRB 74 (1976). Accordingly, I shall recommend thatRespondent be required to cease and desist from infringingon employee rights in any other manner. Further, I shallrequire Respondent to offer immediate reinstatement toDennis Davis, Charles Brown, Eugene Davis, and ClintonWhitmire, Jr., to the jobs of which they were unlawfullydeprived, or if such jobs no longer exist, to substantiallyequivalent jobs, and make them and Jessie Lee Lawsonwhole for any loss of pay they may have suffered by reasonof the unlawful discrimination against them, from the dateof such discrimination to the date of a valid offer of rein-statement, to be computed in the manner described inF. W. Woolworth Compan'v, 90 NLRB 289, (1950), with in-terest as described in Florida Steel Corporation. 231 NLRB651 (1977).64 I shall also recommend that Respondent berequired to post appropriate notices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:I'1Sec. -.e nl, I to PI..,..mhini & H.wniii (n I 138 NIRB 716 ( 962)476 CIARKI.IFT OF ATLANTA. INC(ORDER s'The Respondent, Clarklift of Atlanta, Inc., Atlanta.Georgia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or laying off employees. or otherwisediscriminating against them with respect to hire or tenureof employment or any term or condition of employment. todiscourage membership in General Teamsters Local nionNo. 528 or any other labor organization.(b) In any other manner interfering with. restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2. Take the following affirmative action designed to ef-fecutate the policies of the Act:(a) Offer reinstatement to Dennis Davis. Charles Browln.Eugene Davis. and Clinton Whitmire. Jr.. and make themand Jessie Lee Lawson whole for any loss of pa! the! mnaxhave suffered by reason of the discrimination against them.in the manner set forth in that part of this Decision entitled"The Remedy."(b) Preserve and, upon request. make avilahle to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records. timecards.personnel records and reports, and all other records neces-sary or useful to analysis of the amount of backpay dueunder the terms of this Order.(c) Post at its palce of business in Atlanta. Georgia, cop-ies of the attached notice marked "Appendix." h"Copies ofsaid notice on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immedatels uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered. defaced. or covered bv anyother material.(d) Notify the Regional Director for Region 10. in writ-ing, within 20 days of the date of this Order, what stepsRespondent has taken to compl? herewith.The complaint is hereby dismissed to the extent that italleges that Respondent unlawfully gave the impression ofsurveillance over union activity and engaged in unlawfulinterrogation regarding union activity." In the event no exceptions are filed asi prolided hb Set 1)2 40 of theRules and Regulations f the National Labor Relatin .B,. id he filnedii,,conclusionsi and recommended Order herein ihall. a. pr ,.ded im Sc,102.48 of the Rules and Regulallon. he adopted hb the Buoalid and hbecalmeits findings. conclusions. and Order, and dl obhlection thercetoi hl hedeemed Hsaljed for all purposesII Ih e e11 ic tIl.t I hi ()rdr 1 I enfo rcd h1x .,it d,? n t i, .l t I lledState, ( ourt of ,\ppeal.. the Lords il the n),.lie rcd,ihll "lY.tcd he (u.dof the Natllolna I.hK-l Relallnl/, B ard" l 11. la ic le d "-1 II IC, I1 VIIIIIl l'o 1IJud melntll of ti rIlled Stalte, ( Olll ,t \pl. I rtrt l .tr 1 ( )tt i .l ,g I ItN:ti11n,11 I lhi r RclAt i.,i HBo.lrdAPPENDIXNollt To Fimsl51tisP()osI) BY (O)RI)I:R () It tNAllos\A I .XBO( Rt I .Al 1os BoiRi)An Agenc\ of the l nited States (ioernilmentAfter a hearing in which all parties had the opportunit, topresent their evidence. it has been decided thait ' e siolatedlthe law. We have been ordered to post this notice. Weintend to carrt out the Order of the Board and abide h\the following:The National L abor Relations Act gi es ermployeesthe following rights:To engage in self-organizationTo form, join. or assist any unionTo bargain collectively through representatives oftheir own choosingTo engage in acti ities together for the purpose ofcollective-bargaining or other mutual aid or protec-tionTo refrain from anx such actix ties.WE w11i NOI discharge, la, off. or otherwise discrim-inate against employees to discourage membership inGeneral Teamsters local UInion No. 528. or ans otherunion.Wi vH ii .,oi in anv manner interfere with. restrain.or coerce employees in the exercise of their rights.WF w'i.l offer the following emplo_'ees reinstate-ment to their old jobs or. if such jobs no longer exist.to substantially equivalent jobs:Dennis DavisCharles BrownEugene Dax isClinton W hitmire. Jr.W wI tL make these employees and Jessie cc l.aw-son, who has alreads been reinstated. whole. with in-terest. for loss of pay resulting from their discharge orlayoff.Our employees are free to exercise ans or all of theserights, including the right to join or assist General carnm-sters Local Union No. 528, or any other union. Our em-ployees are also free to refrain from ains or all such ac uls-ties.CLARKIIFI ot AIAN,1. IN( .477